Exhibit 10.1

MERGER AGREEMENT

by and among

VUTEK, INC.

ELECTRONICS FOR IMAGING, INC.

and

EFI MERGER SUB, INC.

Dated as of April 14, 2005

1

TABLE OF CONTENTS

PAGE

     
ARTICLE I THE MERGER
1.1
1.2
1.3
1.4
 
The Merger
Effective Time
Closing
Effects of the Merger



  1.5   Certificate of Incorporation, Bylaws and Officers and Directors of the
Surviving Corporation  

1.6 Further Assurances

      ARTICLE II PURCHASE PRICE AND CONVERSION OF SHARES

 
   
2.1
2.2
2.3
2.4
2.5
2.6
  Conversion of Capital Stock
Payments
Settlement of Options and Warrants
Payment and Surrender of Certificates
Pre-Closing Purchase Price Adjustment
Post-Closing Purchase Price Adjustment.

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3.1 Organization of the Company; Authority; No Restrictions on Business
Combinations

     
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9
3.10
3.11
3.12
3.13
3.14
3.15
3.16
3.17
3.18
3.19
3.20
3.21
3.22
3.23
3.24
3.25
3.26
  Capitalization
Subsidiaries
No Violation; Consents and Approvals
Financial Statements
Absence of Certain Changes or Events
Personal Property
Real Property
Intellectual Property
Litigation
Employee Benefit Plans
Taxes
Contracts and Commitments
Compliance with Laws
Labor Matters
Environmental Matters
Material Suppliers and Customers
No Material Adverse Effect
Brokers
Insurance
Vote Required
Foreign Corrupt Practices Act
Product Liability
Bank Accounts
No Other Agreements to Sell the Company
Exclusivity of Representations

      ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT

 
   
4.1
4.2
4.3
4.4
4.5
4.6
  Organization; Authority
No Violation; Consents and Approvals
Litigation
Funding
Solvency
Brokers

      ARTICLE V COVENANTS OF THE PARTIES

 
   
5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
5.11
5.12
5.13
  Conduct of the Company’s Business
Access to Information Prior to the Closing; Confidentiality
Reasonable Best Efforts
Consents
Public Announcements
Filings and Authorizations; Consummation
Notice of Events
Officer and Director Indemnification and Insurance
Tax Covenants
Company’s Auditors
No Solicitation of Transactions
401(k) Plan Termination
Submission to Stockholders

      ARTICLE VI CONDITIONS TO CLOSING

 
   
6.1
6.2
  Conditions to the Company’s Obligations
Conditions to Parent’s and Merger Sub’s Obligations

     
ARTICLE VII REMEDIES
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
 
Survival
Indemnification of Buyer Indemnitees
Indemnification of Seller Indemnitees
Time Limitations
Limitation on Amount of Indemnification of Buyer Indemnities
Limitation on Amount — Parent and Surviving Corporation
Procedures
Adjustment to Merger Consideration

      ARTICLE VIII TERMINATION

 
   
8.1
8.2
  Termination
Procedure and Effect of Termination

      ARTICLE IX MISCELLANEOUS

 
   
9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12
9.13
9.14
9.15
9.16
  Further Assurances
Stockholder Representative
Notices
Exhibits and Schedules
Amendment, Modification and Waiver
Entire Agreement
Severability
Binding Effect; Assignment
No Third-Party Beneficiaries
Fees and Expenses Transfer Taxes
Counterparts
Interpretation
Enforcement of Agreement
Forum; Service of Process
Governing Law
WAIVER OF JURY TRIAL

ARTICLE X DEFINITIONS

2

MERGER AGREEMENT

THIS MERGER AGREEMENT, dated as of April 14, 2005 (this “Agreement”), by and
among Electronics For Imaging, Inc., a Delaware corporation (“Parent”), EFI
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), and VUTEk, Inc. a Delaware corporation (the “Company”).

RECITALS

A. Parent, Merger Sub and the Company intend to effect a merger (the “Merger”)
of Merger Sub with and into the Company in accordance with this Agreement and
the Delaware General Corporation Law (the “DGCL”). Upon consummation of the
Merger, Merger Sub will cease to exist and the Company will become a
wholly-owned subsidiary of Parent.

B. This Agreement and the Merger have been approved by the respective board of
directors of Parent, Merger Sub and the Company.

C. The Stockholders holding a majority of the Company Common Stock intend to
adopt this Agreement pursuant to Section 251(c) of the DGCL by written consent
in accordance with Section 228 of the DGCL immediately after (and on the same
day as) the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the parties hereby agree
as follows:

ARTICLE I

THE MERGER

1.1 The Merger. At the Effective Time, upon the terms and subject to the
conditions of this Agreement, Merger Sub will be merged with and into the
Company and the separate corporate existence of Merger Sub will cease and the
Company will be the surviving corporation in the Merger (the “Surviving
Corporation”). As a result of the Merger, all of the respective outstanding
shares of capital stock of the Company and Merger Sub will be converted or
cancelled in the manner provided in Article II.

1.2 Effective Time. At the Closing, a certificate of merger (the “Certificate of
Merger”) will be duly prepared and executed by the Surviving Corporation and
thereafter delivered to the Secretary of State of the State of Delaware (the
“Secretary of State”) for filing, as provided in Section 103 of the DGCL, on the
Closing Date. The Merger will become effective at the time of the filing of the
Certificate of Merger with the Secretary of State, or at such later time as may
be agreed by Parent and the Company and stated in the Certificate of Merger (the
date and time of such filing (or stated later time, if any) being referred to
herein as the “Effective Time”).

1.3 Closing. The closing of the Merger (the “Closing”) will take place at the
offices of Kaye Scholer LLP, 425 Park Avenue, New York, New York on the Business
Day following the satisfaction or waiver of each of the conditions set forth in
Article VI (other than those conditions that are to be satisfied at the
Closing), or on such other date or at such other time and place as the parties
mutually agree in writing (the “Closing Date”).

1.4 Effects of the Merger. At the Effective Time, the effects of the Merger will
be as provided in the applicable provisions of the DGCL.

1.5 Certificate of Incorporation, Bylaws and Officers and Directors of the
Surviving Corporation. (a) The certificate of incorporation and bylaws of the
Company, as in effect immediately prior to the Effective Time, will be the
certificate of incorporation and bylaws of the Surviving Corporation until
thereafter amended as provided by the DGCL, the certificate of incorporation
and/or the bylaws.

(b) From and after the Effective Time, the directors of the Surviving
Corporation will be the directors of Merger Sub immediately prior to the
Effective Time, and the officers of the Surviving Corporation will be the
officers of Merger Sub immediately prior to the Effective Time, until their
respective successors are duly elected and qualified or until their earlier
death, resignation or removal in accordance with the Surviving Corporation’s
certificate of incorporation and bylaws.

1.6 Further Assurances. Each party hereto shall execute such further documents
and instruments and take such further actions as may reasonably be requested by
one or more of the others to consummate the Merger, to vest the Surviving
Corporation with full title or interest in, to or under any of the rights,
privileges, powers, franchises, properties or assets of Merger Sub or the
Company, as applicable, or to otherwise effect the purposes of this Agreement.

ARTICLE II

PURCHASE PRICE AND CONVERSION OF SHARES

2.1 Conversion of Capital Stock. At the Effective Time, by virtue of the Merger
and without any further action on the part of Parent, Merger Sub, the Company or
the Stockholders:

(a) Capital Stock of Merger Sub. Each share of the common stock, par value
$0.0001 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time (“Merger Sub Common Stock”) will be converted into and become one
validly issued, fully paid and nonassessable share of common stock of the
Surviving Corporation (“Surviving Corporation Common Stock”). Each certificate
representing outstanding shares of Merger Sub Common Stock will at the Effective
Time represent an equal number of shares of Surviving Corporation Common Stock.

(b) Treasury Stock; Stock Owned by Parent. All shares of capital stock of the
Company that are owned by the Company as treasury stock or owned by Parent will
be cancelled and will cease to exist and no consideration will be delivered in
exchange therefor.

(c) Conversion of Company Common Stock. Each share of Company Common Stock
issued and outstanding immediately prior to the Effective Time (other than
shares to be cancelled in accordance with Section 2.1(b) and other than shares
that are Dissenting Shares) (each, a “Common Share”) will be converted into the
right to receive an amount per Common Share in cash equal to the Aggregate Per
Share Consideration (as defined below). At the Effective Time, all such Common
Shares will no longer be outstanding and will be cancelled automatically and
will cease to exist, and each holder of a Certificate representing a Common
Share will cease to have any rights with respect thereto, except the right to
receive in cash (i) the Per Share Amount upon the surrender of such Certificate
(or other evidence of ownership reasonably acceptable to Parent) in accordance
with Section 2.4 and (ii) payment of such holder’s Per Share Portion of the
Adjustment Escrow Amount (or any remaining portion thereof) and Upward
Adjustment Amount, if any, pursuant to Section 2.6 and such holder’s Per Share
Portion of the Indemnity Escrow Amount (or any remaining portion thereof), if
any, pursuant to Article VII (collectively, the “Aggregate Per Share
Consideration”).

(d) Dissenting Shares. Notwithstanding any provision of this Agreement to the
contrary, each outstanding share of Company Common Stock the holder of which has
not voted in favor of the Merger or consented thereto in writing and who has
demanded appraisal for such shares of Company Common Stock in accordance with
the DGCL (in each case, a “Dissenting Share”), will not be converted into a
right to receive the Aggregate Per Share Consideration unless such holder fails
to perfect or withdraws or otherwise loses his or her right to appraisal. If
after the Effective Time such holder fails to perfect or withdraws or otherwise
loses his right to appraisal, such shares of Company Common Stock will be
treated as if they had been converted as of the Effective Time into a right to
receive the Aggregate Per Share Consideration pursuant to Section 2.1(c). The
Company shall give Parent prompt notice of any written demands received by the
Company for appraisal, and Parent shall conduct all negotiations and proceedings
with respect to such demands. The Company shall not, except with the prior
written consent of Parent, voluntarily make any payment with respect to any
demands for appraisal or settle or offer to settle any such demands.

2.2 Payments. At the Effective Time, Parent, on behalf of the Company, shall
(a) cause the Company Debt outstanding immediately prior to the Effective Time
to be repaid to the lender or lenders entitled thereto pursuant to the Payoff
Letters (the “Payoff Letters”) and (b) pay the Seller Expenses to the Persons
entitled thereto in accordance with a certificate (the “Payment Certificate”) to
be delivered by the Company to Parent. In addition, at the Effective Time,
Parent shall deposit, or cause to be deposited, with (x) the Stockholder
Representative, an amount in cash equal to the product obtained by multiplying
(i) the Per Share Amount and (ii) the number of Common Shares issued and
outstanding at the Effective Time, as reflected in the Payment Certificate by
means of a wire transfer of immediately available funds to an account designated
in writing by the Stockholder Representative at least two Business Days prior to
the Effective Time and (y) the Escrow Agent, the Adjustment Escrow Amount and
the Indemnity Escrow Amount to be held in an escrow account pursuant to the
terms of the Escrow Agreement. Parent’s deposit of such amounts with the
Stockholder Representative and the Escrow Agent shall satisfy in full Parent’s
obligation to pay such amounts to the Equityholders, and none of Parent, Merger
Sub or the Surviving Corporation shall be liable to any Equityholder for cash
delivered to the Stockholder Representative and/or the Escrow Agent in
accordance with the provisions of this Agreement. As promptly as possible prior
to the Effective Time, the Company shall deliver the Payoff Letters and the
Payment Certificate to Parent.

2.3 Settlement of Options and Warrants. (a) Prior to the Effective Time, the
Company shall notify the Optionholders, in writing, of the transactions
contemplated hereby in accordance with the applicable Option Plan. As of the
Effective Time, each outstanding Option shall be cancelled and retired by virtue
of the Merger and each Optionholder shall cease to have any rights with respect
thereto, other than the right to receive for each such Option (other than the
Tranche B Options) an amount per Option (without interest and subject to
applicable withholding tax as provided in Section 2.4(d)) in cash equal to
(i) the Per Share Amount minus the exercise price for such Option (the “Per
Option Amount”) and (ii) a Per Share Portion of the Adjustment Escrow Amount (or
any remaining portion thereof) and Upward Adjustment Amount, if any, pursuant to
Section 2.6 and the Indemnity Escrow Amount (or any remaining portion thereof)
pursuant to Article VII (clauses (i) and (ii) together, the “Aggregate Per
Option Amount” and the sum of all Aggregate Per Option Amounts to be received by
all Optionholders entitled thereto is referred to as the “Option
Consideration”). Payment of the Per Option Amount to each of the Optionholders
entitled thereto shall be made by the Surviving Corporation, subject to the
terms and conditions of this Agreement, as soon as practicable after the
Effective Time and receipt by the Surviving Corporation of the surrendered
option agreements representing the Options (other than the Tranche B Options)
and a written instrument, reasonably satisfactory to Parent, duly executed by
such Optionholder setting forth (i) a representation by such Optionholder that
he or she is the owner of all Options represented by such Option and (ii) a
confirmation of, and consent to, the cancellation of all of his or her Options.
The Company shall take all actions required under each Option Plan to cause such
Option Plan to terminate at the Effective Time, other than any Option Plan set
forth in a written notice delivered to the Company by Parent no later than ten
Business Days prior to the Closing instructing the Company not to terminate such
Option Plan pursuant to this Section 2.3(a). Payment of the remaining portion of
the Aggregate Per Option Amount to each Optionholder entitled thereto shall be
made by the Stockholder Representative as, if and when such amounts are released
or paid to the Stockholder Representative pursuant to the terms of this
Agreement and the Escrow Agreement.

(b) As of the Effective Time, each outstanding Warrant shall be cancelled and
retired by virtue of the Merger and each Warrantholder shall cease to have any
rights with respect thereto, other than the right to receive for each such
Warrant an amount per Warrant (without interest and subject to applicable
withholding tax as provided in Section 2.4(d)) in cash equal to (i) the Per
Share Amount minus the exercise price for such Warrant (the “Per Warrant
Amount”) and (ii) a Per Share Portion of the Adjustment Escrow Amount (or any
remaining portion thereof) and Upward Adjustment Amount, if any, pursuant to
Section 2.6 and the Indemnity Escrow Amount (or any remaining portion thereof)
pursuant to Article VII (clauses (i) and (ii) together, the “Aggregate Per
Warrant Amount” and the sum of all Aggregate Per Warrant Amounts to be received
by all Warrantholders is referred to as the “Warrant Consideration”). Payment of
the Per Warrant Amount to each of the Warrantholders shall be made by the
Surviving Corporation, subject to the terms and conditions of this Agreement, as
soon as practicable after the Effective Time and receipt by the Surviving
Corporation of the surrendered warrant agreements representing the Warrants and
a written instrument, reasonably satisfactory to Parent, duly executed by such
Warrantholder setting forth (i) a representation by such Warrantholder that he,
she or it is the owner of all Warrants represented by such warrant agreement and
(ii) a confirmation of, and consent to, the cancellation of all of his, her or
its Warrants. Payment of the remaining portion of the Aggregate Per Warrant
Amount to each Warrantholder shall be made by the Stockholder Representative as,
if and when such amounts are released or paid to the Stockholder Representative
pursuant to the terms of this Agreement and the Escrow Agreement.

(c) Unless terminated pursuant to Section 2.3(a), Parent shall assume the
Company’s Nonqualified Stock Option Plan and to the extent permitted under
Applicable Law, the shares of Company Common Stock that remain available for
issuance under the Nonqualified Stock Option Plan as of the Effective Time (the
“Reserved Shares”) shall be available for issuance pursuant to awards issued by
Parent following the Effective Time under the Nonqualified Stock Option Plan;
provided that such Reserved Shares shall be converted into shares of common
stock of Parent.

2.4 Payment and Surrender of Certificates.

(a) Payment Procedures. As soon as reasonably practicable after the date hereof,
the Company shall mail to each holder of record of a certificate or certificates
representing Common Shares (“Certificates”): (i) a letter of transmittal, in a
form reasonably satisfactory to Parent and the Company (the “Letter of
Transmittal”), and (ii) instructions for use in surrendering the Certificates in
exchange for the Per Share Amount. After the Effective Time and upon surrender
by the holder thereof to the Surviving Corporation of (i) Certificates and
(ii) a duly executed Letter of Transmittal, the Stockholder Representative shall
pay to the holder of such Certificates in exchange therefor (without interest)
cash in an amount equal to the product obtained by multiplying (A) the number of
Common Shares represented by such Certificate and (B) the Per Share Amount, and
the Certificate so surrendered will forthwith be canceled. No interest will be
paid or accrued on the Per Share Amount payable upon the surrender of any
Certificate.

(b) Stock Transfer Books. At the Effective Time, the stock transfer books of the
Company will be closed and thereafter there will be no further registration of
transfers on the stock transfer books of the Surviving Corporation of Common
Shares. If, after the Effective Time, Certificates are presented to the
Surviving Corporation for any reason, they will be canceled and exchanged as
provided in this Article II, except as otherwise provided by Applicable Law.
Until surrendered as contemplated by this Section 2.1(c), each Certificate
(other than Certificates representing shares cancelled pursuant to
Section 2.1(c)) will be deemed at any time after the Effective Time to represent
only the right to receive upon surrender the Aggregate Per Share Consideration
that the holder thereof has the right to receive in respect of such Certificate
pursuant to the provisions of this Agreement.

(c) Lost Certificates. If any Certificate has been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the Person claiming such
Certificate to be lost, stolen or destroyed and subject to such other reasonable
conditions as Parent may impose, and, if required by the Stockholder
Representative, the posting by such Person of a bond in such reasonable amount
as the Stockholder Representative may direct as indemnity against any claim that
may be made against it with respect to such Certificate, the Stockholder
Representative shall, in exchange for such lost, stolen or destroyed
Certificate, pay to the Person entitled thereto the Per Share Amount due to such
Person pursuant to the provisions of this Article II.

(d) Withholding Rights. Parent or the Surviving Corporation will be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any Equityholder such amounts as Parent or the Surviving
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
taxing authority by Parent or the Surviving Corporation, such withheld amounts
will be treated for all purposes of this Agreement as having been paid to the
Equityholders in respect of which such deduction and withholding was made by
Parent or the Surviving Corporation.

2.5 Pre-Closing Purchase Price Adjustment. At least five days prior to the
Closing Date, the Company shall deliver to Parent a good faith estimate prepared
by the Company’s Chief Financial Officer (the “Working Capital Estimate”) of the
Net Working Capital as of the Effective Time (including an estimate of all
Seller Expenses) without giving effect to any of the transactions contemplated
hereby or the tax benefits or consequences thereof and determined in accordance
with Applicable Accounting Principles, together with related supporting
schedules, calculations and documentation and, if any, the resulting estimate of
Working Capital Overage or Working Capital Underage, which Working Capital
Estimate shall be reasonably acceptable to Parent. A “Working Capital Overage”
shall exist when (and shall be equal to the amount by which) the Working Capital
Estimate exceeds the Target Working Capital, which amount shall be added to the
Merger Consideration as contemplated in the definition thereof contained in
Article IX. A “Working Capital Underage” shall exist when (and shall be equal to
the amount by which) the Target Working Capital exceeds the Working Capital
Estimate, which amount shall be subtracted from the Merger Consideration as
contemplated in the definition thereof contained in Article IX.

2.6 Post-Closing Purchase Price Adjustment.

(a) Working Capital Statement. As soon as practicable but in no event later than
60 days after the Effective Time, Parent shall deliver to the Stockholder
Representative a statement (the “Working Capital Statement”) of the Net Working
Capital as of the Effective Time (including an estimate of all Seller Expenses)
without giving effect to any of the transactions contemplated hereby or the tax
benefits or consequences thereof and determined in accordance with the
Applicable Accounting Principles (the “Final Working Capital”).

(b) Dispute. Within 30 days following receipt by the Stockholder Representative
of the Working Capital Statement, the Stockholder Representative shall deliver
written notice (the “Notice of Disagreement”) to Parent of any dispute the
Stockholder Representative has with respect to the preparation or content of the
Working Capital Statement or the Final Working Capital reflected therein. The
Notice of Disagreement must describe in reasonable detail the items contained in
the Working Capital Statement that the Stockholder Representative disputes and
the basis for any such disputes. If the Stockholder Representative does not
notify Parent of a dispute with respect to the Working Capital Statement within
such 30-day period, such Working Capital Statement and the Final Working Capital
reflected therein will be final, conclusive and binding on the parties. In the
event a Notice of Disagreement is delivered to Parent, Parent and the
Stockholder Representative shall negotiate in good faith to resolve such
dispute. If Parent and the Stockholder Representative, notwithstanding such good
faith effort, fail to resolve such dispute within 14 days after the Stockholder
Representative delivers the Notice of Disagreement, then Parent and the
Stockholder Representative jointly shall engage the Arbitration Firm to resolve
such dispute in accordance with the standards set forth in this Section 2.6(b).
The Stockholder Representative and Parent shall use reasonable best efforts to
cause the Arbitration Firm to render a written decision resolving the matters
submitted to the Arbitration Firm within 30 days of the making of such
submission. The Arbitration Firm shall address only those items in dispute. The
Arbitration Firm shall determine, on such basis, whether and to what extent, the
Working Capital Statement and the Final Working Capital reflected therein
require adjustment, which determination shall be consistent with either the
position of Parent or the position of the Stockholder Representative or between
the positions of Parent and the Stockholder Representative. Judgment may be
entered upon the determination of the Arbitration Firm in any court having
jurisdiction over the party against which such determination is to be enforced.
Parent and the Stockholder Representative shall share equally the fees and
expenses of the Arbitration Firm. All determinations made by the Arbitration
Firm will be final, conclusive and binding on the parties.

(c) Access. For purposes of complying with the terms set forth in this Section
2.6, each party shall cooperate with and make available to the other parties and
their respective representatives all information, records, data and working
papers, and shall permit reasonable access to its facilities and personnel, as
may be reasonably required in connection with the preparation and analysis of
the Working Capital Statement and the Final Working Capital reflected therein
and the resolution of any disputes in connection therewith.

(d) Downward Adjustment. If the Final Working Capital (as finally determined
pursuant to Section 2.6(a)) is less than the Working Capital Estimate, then the
Merger Consideration will be adjusted downward by the amount of such shortfall
(the “Downward Adjustment Amount”), and Parent and the Stockholder
Representative shall deliver a joint written authorization to the Escrow Agent
within two Business Days from the date on which the Final Working Capital is
finally determined instructing the Escrow Agent (i) to pay to Parent an amount
equal to the Downward Adjustment Amount (together with any interest earned on
such amount), first, out of the Adjustment Escrow Amount and, second, out of the
Indemnity Escrow Amount to the extent (and only to the extent) the Adjustment
Escrow Amount is insufficient to cover the entire Downward Adjustment Amount and
(ii) to pay, after payment of the Downward Adjustment Amount to Parent pursuant
to clause (i), the remaining portion of the Adjustment Escrow Amount, if any,
(together with any interest earned on such amount), to the Stockholder
Representative, on behalf of the Equityholders.

(e) Upward Adjustment. If the Final Working Capital (as finally determined
pursuant to Section 2.6(a)) is greater than the Working Capital Estimate, then
the Merger Consideration will be adjusted upward by the amount of such excess
(the “Upward Adjustment Amount”), and (i) Parent and the Stockholder
Representative shall deliver a joint written authorization to the Escrow Agent
within two Business Days from the date on which the Final Working Capital is
finally determined instructing the Escrow Agent to pay to the Stockholder
Representative, on behalf of the Equityholders, the entire Adjustment Escrow
Amount (together with any interest earned on such amount) and (ii) Parent shall
cause the Surviving Corporation to pay to the Stockholder Representative, on
behalf of the Equityholders, by bank wire transfer of immediately available
funds, to an account designated in writing by the Stockholder Representative an
amount in cash equal to the Upward Adjustment Amount together with interest on
such amount at the 90-day LIBOR rate as published in the Wall Street Journal on
the Business Day immediately preceding the date of such payment. The Upward
Adjustment Amount (including interest) shall be made to the Stockholder
Representative within five Business Days from the date on which the Final
Working Capital is finally determined pursuant to Section 2.6(b).

(f) No Adjustment. If the Final Working Capital (as finally determined pursuant
to Section 2.6(b)) is equal to the Working Capital Estimate, there shall be no
adjustment to the Merger Consideration pursuant to this Section 2.6 and Parent
and the Stockholder Representative shall deliver joint written authorization to
the Escrow Agent within two Business Days from the date on which the Final
Working Capital is finally determined instructing the Escrow Agent to pay the
entire Adjustment Escrow Amount (together with any interest earned on such
amount) to the Stockholder Representative, on behalf of the Equityholders.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth on the disclosure schedule delivered by the Company to
Parent simultaneously with the execution of this Agreement (the “Disclosure
Schedule”), the Company represents and warrants to Parent and Merger Sub as
follows:

3.1 Organization of the Company; Authority; No Restrictions on Business
Combinations. (a) The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to enter into this Agreement, the Escrow Agreement
and the other Ancillary Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby, to own, lease and operate its
properties and to conduct its business. The Company is duly qualified or
licensed to do business as a foreign corporation and is in good standing in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except where
the failure to obtain such qualification or license would not, individually or
in the aggregate, have a Material Adverse Effect.

(b) The execution, delivery and performance by the Company of this Agreement and
the other Ancillary Agreements to which it is a party, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms. Each Ancillary Agreement to which it is a party will be duly
executed and delivered by the Company and, assuming that such Ancillary
Agreement constitutes a valid and binding obligation of the other parties
thereto, will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Company is not
in violation of any of the provisions of its certificate of incorporation or
bylaws.

3.2 Capitalization. (a) Section 3.2 of the Disclosure Schedule sets forth the
authorized, issued and outstanding capital stock of the Company and a true and
complete list of the holders of such capital stock. Section 3.2 of the
Disclosure Schedule sets forth a true and complete list of all outstanding
Options, Optionholders and exercise prices therefor. Section 3.2 of the
Disclosure Schedule sets forth a true and complete list of all outstanding
Warrants, Warrantholders and the exercise prices thereof. Except as set forth in
Section 3.2 of the Disclosure Schedule, there are no shares of Company Common
Stock or other equity securities of the Company issued, reserved for issuance or
outstanding and no outstanding options, warrants, convertible or exchangeable
securities, subscriptions, rights (including any preemptive rights), stock
appreciation rights, calls or commitments of any character whatsoever to which
the Company is a party or may be bound requiring the issuance or sale of shares
of any capital stock of the Company.

(b) All of the issued and outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable and free of any
preemptive rights in respect thereto.

3.3 Subsidiaries. Section 3.3 of the Disclosure Schedule lists each of the
Company’s subsidiaries (the “Subsidiaries”), their respective jurisdictions of
incorporation or organization and the authorized, issued and outstanding capital
stock of each Subsidiary. Except as set forth in Section 3.3 of the Disclosure
Schedule, none of the Company or any Subsidiary holds an Equity Interest in any
other Person. Each of the Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, and has all requisite power and authority to consummate the
transactions contemplated hereby, to own, lease and operate its properties and
to conduct its business. Each of the Subsidiaries is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to obtain
such qualification or license would not, individually or in the aggregate, have
a Material Adverse Effect. Except as set forth in Section 3.3 of the Disclosure
Schedule, the outstanding shares of capital stock of each Subsidiary are duly
authorized, validly issued, fully paid and non-assessable and, are owned by the
Company, directly or through one or more Subsidiaries, free and clear of any
Liens other than such Liens as set forth on Section 3.3 of the Disclosure
Schedule. Except as set forth in Section 3.3 of the Disclosure Schedule, there
are no shares of capital stock or other equity securities of any Subsidiary
issued, reserved for issuance or outstanding and no outstanding options,
warrants, convertible or exchangeable securities, subscriptions, rights
(including any preemptive rights), stock appreciation rights, calls or
commitments of any character whatsoever to which the Subsidiaries are a party or
may be bound requiring the issuance or sale of shares of any capital stock of
the Subsidiaries. There are no outstanding contractual obligations of the
Company or any Subsidiary to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any Subsidiary or any
other Person. None of the Subsidiaries is in violation of any of the provisions
of their respective organizational documents.

3.4 No Violation; Consents and Approvals. Except as set forth in Section 3.4 of
the Disclosure Schedule, the execution and delivery by the Company of this
Agreement and the Ancillary Agreements to which it is a party do not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not, conflict with, or result in any
violation of or default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (a) any provision of the organizational
documents of the Company or any Subsidiary, (b) any material order or Applicable
Law applicable to the Company or any Subsidiary or the property or assets of the
Company or any Subsidiary, or (c) give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any Lien upon
any of the properties of the Company or any Subsidiary under, any Material
Contract. Except as set forth in Section 3.4 of the Disclosure Schedule, no
Governmental Approval is required to be obtained or made by or with respect to
the Company or any Subsidiary in connection with the execution and delivery of
this Agreement and the Ancillary Agreements to which it is a party or the
consummation of the transactions contemplated hereby or thereby.

3.5 Financial Statements. (a) The Company has heretofore (i) delivered to Parent
copies of the audited consolidated balance sheet of the Company and the
Subsidiaries as of December 31, 2003 and the related audited consolidated
statements of operations, changes in stockholders equity and cash flows for the
fiscal year then ended and (ii) delivered as Exhibit 3.5 hereto, the unaudited
consolidated balance sheet of the Company and the Subsidiaries as of
December 31, 2004 (the “Balance Sheet”) and the related unaudited consolidated
statements of operations, changes in stockholders equity and cash flows for the
fiscal year then ended (collectively, the “Financial Statements”). The Financial
Statements (1) have been prepared from the books and records of the Company and
the Subsidiaries, (2) fairly present in all material respects the consolidated
financial condition and the results of operations and cash flows of the Company
and the Subsidiaries as of the dates and for the periods indicated and (3) have
been prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied consistently throughout and among the periods
covered thereby; provided, however, that the unaudited financial statements are
subject to year-end adjustments and do not contain all footnotes required under
GAAP.

(b) Except as set forth in Section 3.5(b) of the Disclosure Schedule, neither
the Company nor any of the Subsidiaries has any liabilities or obligations of
the type required to be reflected or disclosed in the financial statements
prepared in accordance with GAAP, except for liabilities or obligations
(i) disclosed or provided for in the Financial Statements, (ii) incurred since
December 31, 2004 in the ordinary course of business or (iii) which,
individually or in the aggregate, are not material to the Company and the
Subsidiaries on a consolidated basis. To the Company’s Knowledge, neither the
Company nor any of the Subsidiaries has any other liabilities or obligations
(whether or not required to be disclosed in the financial statements prepared in
accordance with GAAP), except for liabilities or obligations (1) set forth in
the Disclosure Schedule or (2) which, together with any related liabilities and
obligations, do not exceed $250,000.

(c) The Company maintains a system of internal accounting controls sufficient,
in all material respects, to provide reasonable assurance that (i) transactions
are executed with management’s authorizations, (ii) transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP
and to maintain accountability for assets, (iii) access to assets is permitted
only in accordance with management’s authorization and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(d) The accounting books and records of the Company, in reasonable detail,
accurately and fairly reflect the activities of the Company in connection with
its business. The Company has not engaged in any material transaction,
maintained any bank account or used any material amount of corporate funds,
except for transactions, bank accounts or funds which have been and are
reflected in the normally maintained accounting books and records. The Company’s
and the Subsidiaries’ stock records and minute books have been made available to
Parent and accurately and fairly reflect all minutes of meetings, resolutions
and other material actions and proceedings of its and their stockholders and
board of directors and all committees thereof since April 14, 2000 and, to the
Company’s Knowledge, all issuances, transfers and redemptions of capital stock
of the Company.

(e) As of the date of this Agreement, the Company and the Subsidiaries have no
Indebtedness other than the amounts outstanding under the Credit Agreement and
as set forth in Section 2.2 of the Disclosure Schedule and, upon repayment of
the Company Debt at the Closing in accordance with Section 2.2, will have no
Indebtedness as of the Closing Date.

3.6 Absence of Certain Changes or Events. Except as set forth in Section 3.6 of
the Disclosure Schedule or as otherwise contemplated by this Agreement, since
the date of the Balance Sheet, (i) the Company and the Subsidiaries have
operated their businesses in the ordinary course of business consistent with
past practices and (ii) the Company and the Subsidiaries have not engaged in any
of the activities prohibited by Section 5.1(a) through (v).

3.7 Personal Property. (a) Except as set forth in Section 3.7(a) of the
Disclosure Schedule, the Company and the Subsidiaries have good and valid title
to all material items of personal property, whether tangible or intangible,
owned by them, and a valid and enforceable right to use all material tangible
items of personal property leased by or licensed to them (collectively, the
“Personal Property”), in each case, free and clear of all Liens, other than
Permitted Liens.

(b) The Personal Property (i) constitutes, in the aggregate, all personal
property necessary for the operation or conduct of the businesses of the Company
and the Subsidiaries as conducted on the date hereof and (ii) is, in the
aggregate, in such operating condition and repair, normal wear and tear
excepted, adequate for the operation of the business of the Company and the
Subsidiaries as conducted on the date hereof.

3.8 Real Property. (a) As used in this Agreement, the term “Real Property” shall
mean all real property and interests in real property owned or leased by the
Company or any of the Subsidiaries. Section 3.8(a) of the Disclosure Schedule
lists all Real Property, and all leases, subleases and other occupancy
agreements relative to any Real Property to which the Company or any of the
Subsidiaries are a party (each, a “Real Property Lease”). Except as set forth in
Section 3.8(a) of the Disclosure Schedule, the Real Property constitutes all
parcels of real property and interests in real property used in, and necessary
for, the conduct of the businesses of the Company and the Subsidiaries as
conducted on the date hereof.

(b) With respect to each parcel of Real Property owned by the Company or any
Subsidiary, except as set forth in Section 3.8(b) of the Disclosure Schedule,
(i) the Company or such Subsidiary has good and marketable fee simple title to
such parcel of real property, free and clear of any and all Encumbrances other
than Real Estate Permitted Liens, (ii) there are no leases, subleases, licenses,
options, rights, concessions or other agreements, granting to any Person the
right of use or occupancy of any portion of such parcel of real property, except
for those which constitute a Real Estate Permitted Lien, (iii) there are no
outstanding options or rights of first refusal in favor of any other Person to
purchase any such parcel of Real Property or any portion thereof or interest
therein and (iv) there are no Persons (other than the Company or any Subsidiary)
in possession of or using any such parcel of Real Property, except in connection
with a Real Estate Permitted Lien.

(c) Except as set forth in Section 3.8(c) of the Disclosure Schedule, the
Company and the Subsidiaries have valid leasehold interests in and enjoy
peaceful and undisturbed possession of, the Real Property leased by them under
each Real Property Lease, in each case, free and clear of all Encumbrances other
than for Real Estate Permitted Liens none of which would permit the termination
of the applicable Real Property Lease. With respect to each Real Property Lease,
(i) there has been no material default under any such Real Property Lease by the
Company or any Subsidiary or, to the Company’s Knowledge, by any other party
thereto, (ii) the execution, delivery and performance of this Agreement and the
Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby will not cause a default under any
such Real Property Lease, (iii) to the Company’s Knowledge, such Real Property
Lease is a valid and binding obligation of the lessor, is in full force and
effect with respect to and is enforceable against the lessor in accordance with
its terms, (iv) no action has been taken by the Company or any Subsidiary, and,
to the Company’s Knowledge, no event has occurred, which with notice or lapse of
time or both would permit termination, modification or acceleration by a party
thereto (other than the Company or a Subsidiary) without the consent of the
Company under any such Real Property Lease, (v) no party has repudiated in
writing to the Company or any Subsidiary any term thereof or threatened in
writing to the Company or any Subsidiary to terminate, cancel or not renew any
such Real Property Lease and (vi) neither the Company nor any Subsidiary has
assigned, transferred, conveyed, mortgaged or encumbered any such Real Property
Lease other than with respect to the Real Estate Permitted Liens.

(d) Except as set forth in Section 3.8(d) of the Disclosure Schedule, there are
no pending condemnation proceedings or eminent domain proceedings of any kind
against, or any pending claims or actions relating to, the Real Property owned
by the Company or, to the Company’s Knowledge, the Real Property leased by the
Company and, to the Company’s Knowledge, none are threatened against such Real
Property. The Company has not received notice of, and, to the Company’s
Knowledge, no special assessment relating to any Real Property is pending or
threatened.

(e) Except as set forth in Section 3.8(e) of the Disclosure Schedule, (i) all of
the Real Property owned by the Company and, to the Company’s Knowledge, all Real
Property leased by the Company has received all required Governmental Approvals
(including, without limitation, a valid and current certificate of occupancy or
similar permit), (ii) since April 14, 2000, all of the Real Property has been
operated and maintained in all material respects in accordance with Applicable
Law and (iii) to the Company’s Knowledge, there are no existing facts which
would prevent any Real Property from being used after the Closing Date in a
manner comparable to the present use prior to the Closing Date.

(f) Except as set forth in Section 3.8(f) of the Disclosure Schedule, all
improvements on the Real Property are structurally sound in all material
respects and in reasonably good maintenance and repair, normal wear and tear
excepted.

(g) All of the Real Property is supplied with utilities (including, without
limitation, water, sewage, disposal, electricity, gas and telephone) and other
services necessary for the operation of the Real Property as currently operated,
and, to the Company’s Knowledge, there is no condition which would reasonably be
expected to result in the termination of the present access from the Real
Property to such utility service.

3.9 Intellectual Property.

(a) General. Section 3.9(a) of the Disclosure Schedule sets forth with respect
to Proprietary Rights of the Company: (i) for each patent, the patent number for
each jurisdiction in which filed and the date issued; (ii) for each patent
application, the patent application serial number for each jurisdiction in which
filed, the date filed and the present status thereof; (iii) for each trademark,
tradename or service mark material to the Company’s business, whether or not
registered, the application serial number or registration number (if any) for
each jurisdiction in which filed and the class or nature of the goods or
services covered thereby; (iv) for any domain name, the registration date, any
renewal date and the name of registry; (v) for each registered copyrighted work,
the number and date of registration for each jurisdiction in which each such
copyright has been registered; (vi) a list of all Software incorporated in,
provided with or otherwise necessary to use, directly support and directly
maintain, the Company’s products, including all Software that the Company
provides or makes available to its customers but excluding (A) any third party
internet web sites or browsers (including any content, hyperlinks, graphical
user interfaces, menus, images, icons and forms incorporated or embedded
therein) to the extent that they are not otherwise provided to customers in
connection with the Company’s products or services, and (B) Software excluded
pursuant to the parenthetical in clause (vii) of this Section 3.9(a); (vii) all
Proprietary Rights licenses from third parties for components or Software
incorporated in the Company’s products (excluding “shrink-wrap” and “click-wrap”
licenses and the related Software for generally available, commercial,
off-the-shelf software that has not been modified) (“Licenses In”); and
(viii) for each mask work currently used or contemplated to be used in the
production of the Company’s products (if any), whether or not registered, the
date of first commercial exploitation and if registered, the registration number
and date of registration for each jurisdiction in which filed. Section 3.9(a) of
the Disclosure Schedule also sets forth all firmware and Software that is
incorporated in or provided by the Company with Company’s products, or that is
otherwise materially necessary for the manufacture of the Company’s products.

(b) Adequacy. The Proprietary Rights owned solely by the Company or licensed by
the Company pursuant to Licenses In listed in Section 3.9(a) of the Disclosure
Schedule, together with the Licenses In that, pursuant to the parenthetical in
clause (vii) of Section 3.9(a), are not required to be so listed, as well as any
other third party components purchased by the Company and incorporated in the
Company’s products, constitute all Proprietary Rights necessary for the conduct
of the Company’s business as presently conducted, including the design,
manufacture, license and sale of all products either under development and
expected to be in production within the 12 months immediately following the date
of this Agreement or currently in production, and all such Proprietary Rights
are free and clear of Encumbrances, other than Permitted Encumbrances and the
Encumbrances listed in Section 3.9(b) of the Disclosure Schedule.

(c) Royalties and Licenses. Except pursuant to Licenses In, which are set forth
in Section 3.9(a) of the Disclosure Schedule or are permitted to be excluded
from such Schedule by the parenthetical in clause (vii) of Section 3.9(a), and
except for compensation paid to consultants in the ordinary course of business
for development work performed solely for the benefit of the Company, the
Company has no obligation to compensate or account to any Person for the use of
any of the Company’s Proprietary Rights.

(d) Ownership. The Company owns all right, title and interest in the Proprietary
Rights, or has a valid and enforceable right to use the Software and technology
and to exercise its rights under the Proprietary Rights, and such Proprietary
Rights will not cease to be valid and enforceable rights of the Company by
reason of the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby. Without limiting the
foregoing, the technology that the Company owns or purports to own was:
(i) developed by employees of the Company within the scope of their employment;
(ii) developed by independent contractors who have assigned their rights to the
Company pursuant to enforceable written agreements; or (iii) otherwise acquired
by the Company from third parties that assigned all Proprietary Rights in each
such technology to the Company.

(e) Absence of Claims. The Company has not received any written notice alleging,
nor otherwise has any knowledge as to, (i) the invalidity with respect to any of
the Proprietary Rights owned or used by the Company, or (ii) any infringement,
misappropriation or breach of any Proprietary Rights of a third party by the
Company or the Company’s Proprietary Rights. Neither the Company’s past nor
present use of Proprietary Rights infringes upon or misappropriates, breaches or
otherwise conflicts with the rights of any other Person anywhere in the world.
No Person (x) has notified the Company in writing that it is claiming any
ownership of or right to use any Proprietary Rights which the Company purports
to own or (y) to the Company’s Knowledge, is infringing upon or misappropriating
any such Proprietary Rights in any way. The Software incorporated in the
Company’s products currently performs in all material respects free of any bugs,
viruses, worms, trojan horses, or programming errors affecting its
functionality. None of the Software currently used or contemplated to be used in
the Company’s products is, in whole or in part, subject to the provisions of any
open source or quasi-open source license agreement in such a way that would
obligate the Company to make its source code available to third parties or
publish its source code, including without limitation, any of the following:
(1) GNU’s General Public License (“GPL”) or Lesser/Library GPL, (2) The Artistic
License (e.g., PERL), (3) the Mozilla Public License, (4) the Netscape Public
License, (5) the Berkeley software design (“BSD”) license including Free BSD or
BSD-style license, (6) the Sun Community Source License, (7) an Open Source
Foundation License (e.g., CDE and Motif UNIX user interfaces), (8) the Apache
Server license, or (9) any other agreement obligating the Company to make source
code available to third parties or publish source code. The Company has made no
submission or suggestion and is not subject to any agreement with standards
bodies or other entities that would obligate the Company to grant licenses to or
otherwise impair its control of its Proprietary Rights.

(f) Protection of Proprietary Rights. All of the pending applications for the
Company’s owned Proprietary Rights have been duly filed, prosecution for such
applications has been attended to and all maintenance and related fees have been
paid. The Company has taken reasonable steps necessary or appropriate (including
entering into necessary and appropriate confidentiality and nondisclosure
agreement with officers, employees, subcontractors, licencees and customers in
connection with the Company’s business) to safeguard and maintain the secrecy
and confidentiality of Trade Secrets that are material to the Company’s
business. Each officer and employee of the Company has executed the Company’s
form confidentiality and non-competition agreement and each technical employee
and consultant of the Company has executed the Company’s form confidentiality
and intellectual property assignment agreement. To the Company’s Knowledge:
(i) there has been no misappropriation of any Trade Secrets or other
confidential Proprietary Rights used in connection with and material to the
Company’s business by any person; (ii) no employee, independent contractor or
agent of the Company has misappropriated any Trade Secrets of any other person
in the course of performance as an employee, independent contractor or agent of
the Company’s business; and (iii) no employee, independent contractor or agent
of the Company is in default or breach of any material term of any employment
agreement, nondisclosure agreement, assignment of invention agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of the Proprietary Rights.

(g) Export Control. The Company has obtained all approvals necessary for
exporting the Company’s products, including Software, outside the United States
in accordance with all applicable United States export control regulations, and
importing the products and Software into any country in which the products and
Software are now sold or licensed for use, and all such export and import
approvals in the United States and throughout the world are valid, current,
outstanding and in full force and effect.

3.10 Litigation. Except as set forth in Section 3.10 of the Disclosure Schedule,
there are no Actions pending, or, to the Company’s Knowledge, threatened
(a) against, relating to or affecting the Company, any Subsidiary or their
respective assets or employees that, if adversely determined, could reasonably
be expected to result in a loss to the Company, individually or in the
aggregate, in excess of $250,000, (b) seeking to enjoin or obtain damages in
respect of the transactions contemplated by this Agreement, (c) that would
prevent the Company or any Subsidiary from consummating the transactions
contemplated by this Agreement or (d) that involve any potential criminal
liability. None of such Actions (i) purport to be brought in a class or similar
representative capacity or (ii) if adversely determined, could reasonably be
expected to result in a Material Adverse Effect. Except as set forth in
Section 3.10 of the Disclosure Schedule, there are presently no outstanding
Orders against or affecting the Company, the Subsidiaries or any of their
respective assets.

3.11 Employee Benefit Plans. (a) Section 3.11(a) of the Disclosure Schedule sets
forth a complete list of all plans, contracts, agreements, practices, policies
or arrangements, oral or written, providing for employment or for any bonuses,
current or deferred compensation, excess benefits, pensions, retirement
benefits, profit sharing, stock bonuses, stock options, stock purchases, life,
accident and health insurance, hospitalization, vacation, severance pay, change
of control payments or benefits, sick pay, leave, disability, tuition refund or
other employee benefits, including, without limitation, any such plan, contract,
agreement, practice, policy or arrangement which is an “employee benefit plan”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder (collectively,
“ERISA”), including any “employee welfare benefit plan” as defined in Section
3(l) of ERISA (“Welfare Plan”) and any employee pension benefit plan as defined
in Section 3(2) of ERISA (“Pension Plan”) providing employee benefits or
compensation to current or former employees (or their dependents or
beneficiaries) of the Company or any ERISA Affiliate maintained or contributed
to by the Company or any ERISA Affiliate or to which the Company or any ERISA
Affiliate is a party or under which the Company or any ERISA Affiliate could
have any liability(each of the preceding hereinafter is referred to individually
as a “Plan” and collectively as the “Plans”). Section 3.11(a) of the Disclosure
Schedule further discloses whether each Plan that is an employee welfare benefit
plan is (i) unfunded or self-insured, (ii) funded through a “welfare benefit
fund,” as such term is defined in Section 419(e) of the Code or other funding
mechanism or (iii) insured. Each Plan may be amended or terminated (including
with respect to benefits provided to retirees and other former employees)
without material liability (other than benefits then payable under such Plan
without regard to such amendment or termination) to the Company or any ERISA
Affiliate at any time after the Effective Time.

(b) With respect to each Plan, the Company has delivered or made available to
Parent a current, accurate and complete copy thereof and, to the extent
applicable: (i) all documents which comprise the most current version of each
such Plan and any related trust agreement or other funding instrument; (ii) the
most recent summary plan description for each such Plan; (iii) for the three
most recent years (A) the Form 5500 and attached schedules, (B) audited
financial statements and (C) actuarial reports; and (iv) the most recent
Internal Revenue Service (the “IRS”) determination for each Plan that is
intended to be qualified within the meaning of Section 401(a) of the Code. No
Plan is in violation of its requirements to timely file a Form 5500 in respect
of the most recent year.

(c) Neither the Company nor the Subsidiaries is currently contributing to, or
has in the past three years contributed to, nor had any liability in respect of,
any plan subject to Title IV of ERISA or Section 412 of the Code or any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

(d) Except as set forth in Section 3.11(d) of the Disclosure Schedule, (i) for
each Plan that is intended to be qualified under Code Section 401(a), the
Company has obtained a favorable determination letter from the IRS to such
effect, and, to the Company’s Knowledge, nothing has occurred, whether by action
or inaction, that could reasonably be expected to cause the loss of such
qualification, (ii) no Pension Plan has any “accumulated funding deficiency”
within the meaning of Section 302(a) of ERISA and Section 412 of the Code,
(iii) no “reportable event” within the meaning of Section 4043 of ERISA (other
than reportable events for which the notice period has been waived) or
“prohibited transaction” within the meaning of Section 406 of ERISA has occurred
with respect to any Plan and no material tax has been imposed pursuant to
Section 4975 or Section 4976 of the Code in respect thereof, and (iv) neither
the Company nor the Subsidiaries has incurred any material liability to the
Pension Benefit Guaranty Corporation with respect to any Plan.

(e) Except as set forth in Section 3.11(e) of the Disclosure Schedule, there are
no claims, suits or actions pending or, to the Company’s Knowledge, threatened
by or on behalf of any of the Plans, by any employee or beneficiary covered
under any such Plan, or otherwise involving any such Plan (other than routine
claims for benefits).

(f) Each Plan listed on Section 3.11(f) of the Disclosure Schedule is by its
terms in material compliance, and has been operated in material compliance, with
the provisions of ERISA, the Code, its governing documents and all other
Applicable Law, including, without limitation, all notice and other requirements
of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

(g) The Company and the Subsidiaries are in material compliance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and all other Applicable Laws which require the continuation of benefit coverage
upon the happening of certain events, such as the termination of employment or
change in beneficiary or dependent status. Neither the Company nor the
Subsidiaries has any obligation to provide health or other non-pension benefits
to retired or other former employees, except as specifically required by COBRA.

(h) There are no unpaid contributions due prior to the date hereof with respect
to any Plan that are required to have been made.

(i) With respect to any Plan: (i) no filing, application or other matter is
pending with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation (“PBGC”), the United States Department of Labor or any other
governmental body, and (ii) there are no outstanding material liabilities for
Taxes, penalties or fees.

(j) Neither the Company nor any ERISA Affiliate has incurred any liability or
taken any action and none of them has any knowledge of any action or event that
could cause any one of them to incur any liability under Section 412 of the Code
or Title IV of ERISA. Except as set forth in Section 3.11(k) of the Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation of any or all of the transactions contemplated by this Agreement
will: (i) entitle any current or former employee of the Company or its ERISA
Affiliates to severance or unemployment compensation or any similar payment,
(ii) accelerate the time of payment or vesting or increase the amount of any
compensation due to any such employee or former employee, or (iii) directly or
indirectly result in any payment made or to be made to or on behalf of any
person constituting a “parachute payment” within the meaning of Section 280G of
the Code.

(k) Neither the Company nor its ERISA Affiliates has filed a notice of intent to
terminate any Plan or adopted any amendment to treat any such Plan as
terminated. The PBGC has not instituted proceedings to terminate any such Plan;
and, to the Company’s Knowledge, no other event or condition has occurred which
might constitute ground under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any such Plan.

(l) Neither the Company nor any of its Subsidiaries has any material liability
or obligations, including under or on account of a Plan, arising out of the
hiring of persons to provide services to the Company or any of its Subsidiaries
and treating such persons as consultants or independent contractors and not as
employees of the Company or any of its Subsidiaries.

(m) All Plans required to have been approved by or registered with any foreign
governmental entity have been so approved, no such approval has been revoked
(nor has revocation been threatened) and no event has occurred since the date of
the most recent approval or application therefore relating to any such Plan that
would reasonably be expected to adversely affect any such approval relating
thereto or materially increase the costs relating thereto.

(n) None of the issued and outstanding Options are “incentive stock options”
under Section 422 of the Code.

3.12 Taxes. Except as set forth in Section 3.12 of the Disclosure Schedule:

(a) the Company and its Subsidiaries have timely filed (after giving effect to
applicable extensions) with the appropriate taxing authorities all Tax Returns
(as hereinafter defined) required to be filed by or with respect to the Company
and/or the Subsidiaries, either separately or as part of an affiliated group of
corporations, pursuant to the laws of any Governmental Authority with taxing
power over the Company, its Subsidiaries or their assets or businesses, on or
prior to the Closing Date, and such Tax Returns were true, correct and complete.
No written claim has ever been made by an authority in a jurisdiction where any
of the Company and its Subsidiaries does not file Tax Returns that it is or may
be subject to taxation by that jurisdiction;

(b) the Company and the Subsidiaries have timely paid all Taxes (as hereinafter
defined) due and owing by the Company and the Subsidiaries on or before the
Closing Date (whether or not shown to be due on any Tax Returns);

(c) the unpaid Taxes of the Company and its Subsidiaries did not, as of the date
of the Balance Sheet, exceed the reserves for such Taxes as reflected in
Section 3.12(c) of the Disclosure Schedule. Since the date of the Balance Sheet,
neither the Company nor any of its Subsidiaries has incurred any liability for
Taxes outside the ordinary course of business or otherwise inconsistent with
past custom and practice;

(d) no deficiencies for Taxes against any of the Company and its Subsidiaries
have been claimed, proposed or assessed in writing by any taxing or other
Governmental Authority. There are no pending or, to the Company’s Knowledge,
threatened audits, assessments or other actions for or relating to any liability
in respect of Taxes of any of the Company and its Subsidiaries, and, to the
Company’s Knowledge, there are no matters under discussion with any Governmental
Authorities with respect to Taxes that are likely to result in an additional
liability for Taxes with respect to any of the Company and its Subsidiaries. The
Company has delivered or made available to Parent complete and accurate copies
of federal, state and local income Tax Returns of each of the Company and its
Subsidiaries and their predecessors for the years ended December 31, 2001, 2002
and 2003, and complete and accurate copies of all examination reports and
statements of deficiencies assessed against or agreed to by any of the Company
and its Subsidiaries or any predecessors since December 31, 2000 relating to
such income Tax Returns. Neither the Company nor any of its Subsidiaries nor any
predecessor has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency;

(e) there are no Liens for Taxes other than Permitted Liens on any assets of any
of the Company and its Subsidiaries;

(f) neither the Company nor any of its Subsidiaries (i) has consented at any
time under former Section 341(f)(1) of the Code to have the provisions of former
Section 341(f)(2) of the Code apply to any disposition of the assets of any of
the Company and its Subsidiaries; (ii) has agreed, or is required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise; (iii) has made an election, or is required, to treat any of
its assets as owned by another Person pursuant to the provisions of Section
168(f) of the Internal Revenue Code of 1954 or as tax-exempt bond financed
property or tax-exempt use property within the meaning of Section 168 of the
Code; (iv) has acquired or owns any assets that directly or indirectly secure
any debt the interest on which is tax exempt under Section 103(a) of the Code;
(v) has made or will make a consent dividend election under Section 565 of the
Code; (vi) has elected at any time to be treated as an S corporation within the
meaning of Section 1361 or 1362 of the Code; or (vii) made any of the foregoing
elections or is required to apply any of the foregoing rules under any
comparable state or local Tax provision;

(g) there are no Tax-sharing agreements or similar arrangements (including
indemnity arrangements) with respect to or involving any of the Company and its
Subsidiaries, and, after the Closing Date, none of the Company and its
Subsidiaries shall be bound by any such Tax-sharing agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the Closing Date;

(h) none of the Company and its Subsidiaries has been a member of an affiliated
group filing a consolidated federal income Tax Return (other than a group the
common parent of which is the Company). None of the Company and its Subsidiaries
has any liability for the Taxes of any Person (other than Taxes of the Company
and its Subsidiaries) (i) under Treasury regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), (ii) as a transferee or
successor, (iii) by contract, or (iv) otherwise;

(i) each of the Company and its Subsidiaries has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party. The transaction contemplated herein is not subject to the tax withholding
provisions of Section 3406 of the Code, or of Subchapter A of Chapter 3 of the
Code or of any other provision of law;

(j) none of the Company and its Subsidiaries has been a United State real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code;

(k) neither the Company nor any of its Subsidiaries (i) is a partner for Tax
purposes with respect to any joint venture, partnership, or other arrangement or
contract which is treated as a partnership for Tax purposes, (ii) owns a single
member limited liability company which is treated as a disregarded entity,
(iii) is a shareholder of a “controlled foreign corporation” as defined in
Section 957 of the Code (or any similar provision of state, local or foreign
law) or (iv) is a “personal holding company” as defined in Section 542 of the
Code (or any similar provision of state, local or foreign law);

(l) neither the Company nor any of its Subsidiaries has or has had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States of America and such foreign country;

(m) none of the outstanding indebtedness of any of the Company and its
Subsidiaries constitutes indebtedness with respect to which any interest
deductions may be disallowed under Sections 163(i), 163(l) or 279 of the Code or
under any other provision of applicable law;

(n) neither the Company nor any of its Subsidiaries has distributed the stock of
any corporation in a transaction satisfying the requirements of Section 355 of
the Code since April 16, 1997, and neither the stock of the Company nor the
stock of any of its Subsidiaries has been distributed in a transaction
satisfying the requirements of Section 355 of the Code since April 16, 1997; and

(o) neither the Company nor any of its Subsidiaries has entered into any
transaction identified as a “listed transaction” for purposes of Treasury
regulations Sections 1.6011-4(b)(2) or 301.6111-2(b)(2). If either the Company
or any of its Subsidiaries has entered into any transaction such that, if the
treatment claimed by it were to be disallowed, the transaction would constitute
a substantial understatement of federal income tax within the meaning of
Section 6662 of the Code, then it believes that it has either (i) substantial
authority for the tax treatment of such transaction or (ii) disclosed on its Tax
Return the relevant facts affecting the tax treatment of such transaction.

3.13 Contracts and Commitments. Section 3.13 of the Disclosure Schedule sets
forth a list of all of the following agreements, contracts and commitments to
which the Company or any of the Subsidiaries is a party or by which the Company,
any of the Subsidiaries or their respective assets are bound (except for
purchase orders for inventory by the Company or any of the Subsidiaries in the
ordinary course of business) (each such contract of the type described in this
Section 3.13, whether or not set forth in Section 3.13 of the Disclosure
Schedule, a “Material Contract”):

(a) employment agreements or severance agreements or employee termination
arrangements or consulting agreements, in any such case, with respect to
employees or consultants earning in excess of $50,000 per year;

(b) any change of control agreements with employees or consultants of the
Company or the Subsidiaries earning in excess of $100,000 per year;

(c) agreements, contracts, commitments or arrangements containing any covenant
limiting the ability of the Company or the Subsidiaries to engage in any line of
business or to compete with any business or person;

(d) agreements or contracts (including loans or similar arrangements) with the
Company or any affiliate of the Company (other than the Company and the
Subsidiaries) or any past or present officer, director or employee of the
Company or any of such affiliates (other than employment, severance and change
of control agreements covered by clause (a) or (b) above);

(e) agreements or contracts under which the Company or the Subsidiaries has
borrowed or loaned money, or any note, bond, indenture, mortgage, installment
obligation or other evidence of indebtedness for borrowed or loaned money or any
guarantee of such indebtedness, in each case, relating to amounts in excess of
$100,000;

(f) joint venture agreements or other agreements involving the sharing of
profits;

(g) leases pursuant to which (i) material personal property or (ii) real
property is leased to or from the Company or the Subsidiaries;

(h) powers of attorney from the Company or any Subsidiaries;

(i) guaranties, suretyships or other contingent agreements of the Company or the
Subsidiaries involving underlying obligations of not less than $100,000;

(j) any agreement, contract, commitment or arrangement relating to capital
expenditures with respect to the Company or the Subsidiaries and involving
future payments which exceed $100,000 in any 12-month period;

(k) any agreement, contract, commitment or arrangement relating to the
acquisition of assets (other than in the ordinary course of business consistent
with past practice) or any capital stock of any business enterprise;

(l) license or royalty agreements involving any form of Intellectual Property,
whether the Company is the licensor or licensee thereunder (excluding licenses
that are commonly available on standard commercial terms, such as software
“shrink-wrap” license);

(m) confidentiality and non-disclosure agreements (whether the Company is the
beneficiary or the obligated party thereunder), other than those related to
(i) commercial transactions in the ordinary course of business that are not
individually material and (ii) the sale or disposition of the Company that do
not adversely affect the transactions contemplated by this Agreement or any
Ancillary Agreement or the operation of the Company by Parent after the
Effective Time assuming that Parent operates the Surviving Corporation in a
manner substantially similar to the manner in which the Company has been
operated prior to the Effective Time;

(n) contracts or commitments relating to commission arrangements that are
material to the Company or its business;

(o) indemnification agreements, other than in connection with commercial
transactions in the ordinary course of business;

(p) any contract with any Governmental Authority;

(q) any other contract under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect;

(r) contracts (other than those covered by clause (a) through (q) above)
pursuant to which the Company and the Subsidiaries will receive or pay in excess
of $100,000 over the life of the contract; and

(s) any other material agreements, contracts and commitments not entered into in
the ordinary course of business.

Complete and accurate copies of all Material Contracts, including all amendments
and supplements thereto, have been delivered to Parent. Each Company Material
Contract is valid and binding on the Company and each Subsidiary party thereto
and, to the Company’s Knowledge, each other party thereto, and in full force and
effect. With respect to the Material Contracts, neither the Company, the
Subsidiaries nor, to the Company’s Knowledge, any other party to any such
contract has failed to perform any material obligation thereunder or is in
material breach thereof or default thereunder, and, to the Company’s Knowledge,
no event has occurred which, with the giving of notice or the lapse of time,
would constitute such a material breach or default.

3.14 Compliance with Laws. Except as set forth in Section 3.14 of the Disclosure
Schedule and except with respect to the matters described in Sections 3.11,
3.12, 3.15 and 3.16, the Company and the Subsidiaries are, and, to the Company’s
Knowledge, at all times since April 14, 2000 have been, in compliance, in all
material respects, with all Applicable Laws and all Orders of, and agreements
with, any Governmental Authority applicable to the Company or the Subsidiaries
or any of their respective assets or properties. Except as set forth in
Section 3.14 of the Disclosure Schedule, the Company and the Subsidiaries have
all material permits, certificates, licenses, approvals and other authorizations
(collectively, “Permits”) required under Applicable Laws or necessary in
connection with the ownership, lease and operation of their assets and
properties and the conduct of their businesses, and all such Permits are in full
force and effect.

3.15 Labor Matters. (a) Except as set forth in Section 3.15(a) of the Disclosure
Schedule, (i) the Company and the Subsidiaries are, and at all times since
April 14, 2000, have been in compliance in all material respects with all
Applicable Laws regarding labor, employment, employment practices, employee
classification, fair employment practices, terms and conditions of employment,
independent contractors, child labor, work permits, workers’ compensation,
occupational safety and wages and hours, (ii) there is no unfair labor practice
charge or complaint against the Company nor the Subsidiaries pending before the
National Labor Relations Board, (iii) there is no labor strike, slowdown, work
stoppage or lockout in effect, or, to the Company’s Knowledge, threatened
against the Company or the Subsidiaries, and the Company and the Subsidiaries
have not experienced any such labor controversy since January 1, 2003,
(iv) there is no material charge or complaint pending against the Company or the
Subsidiaries before the Equal Employment Opportunity Commission, the Office of
Federal Contract Compliance Programs or any similar state, local or foreign
agency responsible for the prevention of unlawful employment practices,
(v) neither the Company nor the Subsidiaries is a party to, or otherwise bound
by, any consent decree with, or material citation by, any Governmental Authority
relating to employees or employment practices; (vi) the Company and the
Subsidiaries will not have any material liability under any benefit or severance
policy, practice, agreement, plan, or program which exists or arise, or may be
deemed to exist or arise, under any Applicable Law or otherwise, as a result of
the transactions contemplated hereunder; (vii) no employees of the Company or
any Subsidiary are represented by a labor union, and neither the Company nor the
Subsidiaries is a party to any collective bargaining agreement; (viii) the
Company and the Subsidiaries are in compliance with its obligations pursuant to
the Worker, Adjustment and Retraining Notification Act of 1988 (“WARN Act”); and
(ix) none of the Company or any Subsidiary is liable for any payment to any
trust or other fund or to any Governmental Authority with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the
ordinary course of business consistent with past practice and in compliance with
Applicable Law). Neither the Company nor the Subsidiaries has received written
notice of the intent of any Governmental Authority responsible for the
enforcement of employment laws to conduct an investigation of or relating to the
Company or the Subsidiaries and, to the Company’s Knowledge, no such
investigation is in progress.

(b) Except as set forth in Section 3.15(b) of the Disclosure Schedule, none of
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby will (either alone or as a precondition
together with any other event, such as termination of employment) (i) result in
any payment (including, without limitation, severance, unemployment
compensation, parachute or otherwise) becoming due from the Company or any
Subsidiary or any of their respective Affiliates to any director, officer or
employee of the Company or any Subsidiary, (ii) significantly increase any
benefits otherwise payable or (iii) result in any acceleration of the time of
payment or vesting of any material benefits (other than with respect to any
Options). Except as set forth in Section 3.13 of the Disclosure Schedule, no
individual who is a party to an employment agreement or any agreement
incorporating a change in control provision with the Company or any Subsidiary
has terminated employment or been terminated, and no notice of termination has
been given by the Company or any Subsidiary to any such individual under
circumstances that have given, or could give, rise to a severance obligation on
the part of the Company under such agreement nor does any condition exist under
which any such individual could terminate his or her employment with the Company
or any Subsidiary and give rise to a severance obligation on the part of the
Company under such agreement.

3.16 Environmental Matters. Except as set forth in Section 3.16 of the
Disclosure Schedule, (a) neither the Company nor the Subsidiaries has received
any notice alleging any violation of, or any liability or responsibility under,
any Environmental Law, and, to the Company’s Knowledge, no such notice is
threatened, (b) the Company and the Subsidiaries are and have been since
April 14, 2000 in compliance with all applicable Environmental Laws, (c) the
Company and the Subsidiaries have obtained, and are and have been since
April 14, 2000 in compliance with, all governmental environmental permits,
registrations and authorizations required under Environmental Laws for the
operation of the businesses of the Company and the Subsidiaries, and all of such
permits, registrations and authorizations are in full force and effect, (d) no
Hazardous Materials have been transported, stored, treated or disposed of by the
Company or the Subsidiaries on the real estate owned, leased, operated or
otherwise used by the Company or the Subsidiaries, except for such
transportation, storage, treatment, disposal which are in compliance with and
would not result in material liability under all Environmental Laws, (e) neither
the Company nor the Subsidiaries has entered into, agreed to, or is subject to
any Order of any Governmental Authority under any Environmental Laws for the
investigation, sampling, monitoring, treatment, remediation, removal or cleanup
of Hazardous Materials and, to the Company’s Knowledge, no investigation,
litigation or other proceeding is pending with respect thereto, (f) neither the
Company nor any Subsidiary is an indemnitor in connection with any claim by any
third party indemnitee under any Environmental Law or relating to any Hazardous
Materials, and (g) the Company has provided to Parent true and complete copies
of all material documents in its possession or control which relate to the
Company’s compliance with or liability under the Environmental Laws. None of the
Real Property is listed or, to the Company’s Knowledge, proposed for listing on
the “National Priorities List” under CERCLA, as amended and supplemented, or any
similar state or foreign list of sites requiring investigation or cleanup.

3.17 Material Suppliers and Customers. Section 3.17 of the Disclosure Schedule
sets forth the names of the ten suppliers and ten customers to whom the Company
and the Subsidiaries paid or received the greatest sum of money in respect of
services, products or materials provided to or from the Company and the
Subsidiaries during the year ended December 31, 2004. Since December 31, 2004,
none of the suppliers or customers listed in Section 3.17 of the Disclosure
Schedule has notified the Company or any Subsidiaries in writing that it is
canceling, reducing or otherwise terminating or that it intends to cancel,
reduce or otherwise terminate its relationship with the Company.

3.18 No Material Adverse Effect. Since December 31, 2003, there has been no
change in the Company or the Subsidiaries, taken as a whole, which has had a
Material Adverse Effect.

3.19 Brokers. Except as set forth in Section 3.19 of the Disclosure Schedule, no
broker, finder or financial advisor or other person is entitled to any brokerage
fees, commissions, finders’ fees or financial advisory fees in connection with
the transactions contemplated hereby by reason of any action taken by the
Company or any of their respective directors, officers, employees,
representatives or agents.

3.20 Insurance. Section 3.20 of the Disclosure Schedule sets forth a true and
correct list of all insurance policies (a) to which the Company or any
Subsidiary is a party or under which the Company or any Subsidiary is covered
and (b) to which the Company may seek coverage with respect to the Garcia
Litigation or the DuPont Litigation for events occurring or circumstances
existing since January 1, 1995; provided, however, that no representation or
warranty is made herein with respect to whether any claim made by the Company in
connection with the Garcia Litigation or the DuPont Litigation will be accepted
or paid under such insurance policies. To the Company’s Knowledge, the Company
maintains insurance coverage with reputable insurers, or maintains
self-insurance practices, in such amounts and covering such risks as are in
accordance with normal industry practices for companies engaged in businesses
similar to that of the Company (taking into account the cost and availability of
such insurance).

3.21 Vote Required. The affirmative vote of the holders of a majority of the
Company Common Stock is the only vote of the holders of any class or series of
capital stock or other Equity Interests of the Company necessary to approve the
Merger, which stockholder vote shall be received by the Company and delivered to
the Parent immediately following the execution and delivery by the Company of a
counterpart signature page to this Agreement.

3.22 Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary nor,
to the Company’s Knowledge, any agent, employee or other Person associated with
or acting on behalf of the Company has, directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds, violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.

3.23 Product Liability. There is no Action pending or, to the Company’s
Knowledge, threatened by or before any Governmental Authority against or
involving the Company or any Subsidiary nor, to the Company’s Knowledge, has
there been any occurrence relating to any product of the Company which could
result in Product Liability on the part of the Company or any Subsidiary in
excess of $250,000 in the aggregate.

3.24 Bank Accounts. Section 3.24 of the Disclosure Schedule contains a list of
all of the Company’s bank accounts, safe deposit boxes and Persons authorized to
draw thereon or have access thereto.

3.25 No Other Agreements to Sell the Company. Neither the Company nor any
Subsidiary nor, to the Company’s Knowledge, any Stockholder has any legal
obligation, absolute or contingent, to any other Person to sell the Company, its
business, assets or any portion thereof or to sell any capital stock of the
Company or to effect any merger, consolidation or other reorganization of the
Company or to enter into any agreement with respect thereto, except pursuant to
this Agreement.

3.26 Exclusivity of Representations. The representations and warranties made by
the Company in this Agreement (including the Disclosure Schedule) and in any
certificates required to be delivered by the Company hereunder are the exclusive
representations and warranties made by the Company. The Company hereby disclaims
any other express or implied representations or warranties, including without
limitation, regarding the pro forma financial information, financial projections
or other forward-looking statements of the Company or the Subsidiaries.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent and Merger Sub hereby (jointly and severally) represent and warrant to
the Company as follows:

4.1 Organization; Authority. Each of Parent and Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority to enter into this
Agreement, the Escrow Agreement and the other Ancillary Agreements to which it
is a party, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Parent and Merger Sub of this
Agreement and the Ancillary Agreements to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action on the part of Parent and Merger Sub. This
Agreement has been duly executed and delivered by Parent and Merger Sub and
constitutes a valid and binding obligation of Parent and Merger Sub, enforceable
against Parent and Merger Sub in accordance with its terms. Each Ancillary
Agreement to which it is a party will be duly executed and delivered by Parent
and Merger Sub and, assuming that such Ancillary Agreement constitutes a valid
and binding obligation of the other parties thereto, will constitute a valid and
binding obligation of Parent and Merger Sub, enforceable against Parent and
Merger Sub in accordance with its terms.

4.2 No Violation; Consents and Approvals. The execution and delivery by Parent
and Merger Sub of this Agreement and the Ancillary Agreements to which it is a
party do not, and the consummation of the transactions contemplated hereby or
thereby and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (or an event which, with notice
or lapse of time or both, would constitute a default) under, (a) any provision
of the certificate of incorporation or bylaws of Parent or Merger Sub, (b) any
material Order or Applicable Laws applicable to Parent or Merger Sub or the
property or assets of Parent or Merger Sub or (c) any material contract to which
Parent or Merger Sub is a party or by which Parent or Merger Sub or their
respective assets may be bound. Except as set forth in Section 4.2 of the
Disclosure Schedule, no material Governmental Approval is required to be
obtained or made by or with respect to Parent or Merger Sub or its affiliates in
connection with the execution and delivery of this Agreement or any Ancillary
Agreement to which it is a party , or the consummation by Parent of the
transactions contemplated hereby or thereby.

4.3 Litigation. There are no claims, actions, suits, investigations or
proceedings pending or, to the knowledge of Parent and Merger Sub, threatened
against or affecting Parent and Merger Sub or each of its assets, at law or in
equity, by or before any Governmental Authority, or by or on behalf of any third
party, which, if adversely determined, would materially impair Parent and Merger
Sub’s ability to consummate the transactions contemplated hereby, and there are
no outstanding Orders of any Governmental Authority, affecting Parent and Merger
Sub or their respective assets, at law or in equity, which would materially
impair Parent’s and Merger Sub’s ability to consummate the transactions
contemplated hereby.

4.4 Funding. Parent and Merger Sub have the necessary funding to meet all of its
obligations under this Agreement and the Buyer Agreements, including, without
limitation, the Merger Consideration, any adjustments thereto and all of its
fees and expenses in order to consummate the transactions contemplated by this
Agreement.

4.5 Solvency. After giving effect to the consummation of the transactions
contemplated hereby, the Surviving Corporation: (a) will be solvent (in that
both the fair value of its assets will not be less than the sum of its debts and
that the present fair saleable value of its assets will not be less than the
amount required to pay its probable liability on its debts as they become
absolute and matured), (b) will have adequate capital with which to engage in
its business; and (c) will not have incurred and will not plan to incur debts
beyond its ability to pay as they become absolute and matured.

4.6 Brokers. No broker, finder or financial advisor or other person is entitled
to any brokerage fees, commissions, finders’ fees or financial advisory fees in
connection with the transactions contemplated hereby by reason of any action
taken by Parent and Merger Sub or any of its partners, officers, employees,
representatives or agents.

ARTICLE V

COVENANTS OF THE PARTIES

5.1 Conduct of the Company’s Business. Except as contemplated by this Agreement
and as set forth in Section 5.1 of the Disclosure Schedule, during the period
from the date hereof to the Closing Date, the Company will, and will cause the
Subsidiaries to, conduct its business and operations solely in the ordinary
course of business consistent with past practice and to use reasonable best
efforts to keep available the services of the current officers, key employees
and consultants of the Company and the Subsidiaries and to preserve the current
relationships of the Company and the Subsidiaries with customers, suppliers and
other Persons with which the Company or any Subsidiary has significant business
relations to preserve substantially intact its business organization. Without
limiting the generality of the foregoing, except as expressly provided by this
Agreement and as set forth in Section 5.1 of the Disclosure Schedule, during the
period from the date of this Agreement to the Closing Date, without the prior
written consent of Parent and Merger Sub, neither the Company nor the
Subsidiaries will:

(a) create, incur, assume or guarantee any indebtedness for borrowed money
(including, without limitation, obligations in respect of capital leases) in
excess of $100,000;

(b) issue, sell, deliver, pledge, transfer, otherwise dispose of, or reclassify,
combine, split, or redeem, purchase, otherwise acquire or enter into any
agreement with respect to the voting of any of its equity securities, or grant
or enter into any options, warrants, rights, agreements or commitments with
respect to the issuance of its equity securities, or amend any terms of any such
equity securities or agreements, in each case except for issuances of Company
Common Stock upon the exercise of outstanding Options and Warrants and
redemptions or purchases pursuant to the terms of existing agreements with
employees disclosed to Parent and Merger Sub in Section 3.13 of the Disclosure
Schedule;

(c) (i) increase the rate of compensation or benefits of, or pay or agree to pay
any benefit to (including, but not limited to, severance or termination pay),
present or former managers, directors, officers or employees, (ii) enter into
any collective bargaining agreement, (iii) make any bonus or similar payments,
or (iv) take any affirmative action to amend or waive any performance or vesting
criteria or accelerate vesting, exercisability or funding under any Company
Benefit Plan, in each case except as may be required by any existing Plan,
agreement or arrangement disclosed to Parent and Merger Sub in Section 3.13 of
the Disclosure Schedule or by the bonus plan for fiscal year ending December 31,
2005 which may be adopted, subject to Parent’s approval (which shall not be
unreasonably withheld), prior to the Closing Date, or to employees who are not
officers in accordance with the Company’s ordinary course of business consistent
with past practice;

(d) enter into, adopt, terminate or amend any Plan, employment or severance
agreement or any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Plan if it were in existence as of the date of this
Agreement, except as required by law;

(e) sell, lease, license, transfer, pledge or otherwise dispose of any assets or
properties, whether real or personal, other than the sale of inventory in the
ordinary course of business consistent with past practice, which have an
aggregate book value in excess of $100,000 or mortgage or encumber any assets or
properties, whether real or personal, which have an aggregate book value in
excess of $100,000;

(f) acquire or agree to acquire by merging or consolidating with, or by
purchasing the stock or a substantial portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof or otherwise acquire or agree to
acquire any assets for aggregate consideration in excess of $100,000;

(g) enter into, modify, amend in any material respect or terminate any Material
Contract, including any Real Property Lease (except modifications or amendments
in connection with renewals of leases and other matters in the ordinary course
of business consistent with past practice);

(h) waive or release any rights of material value, or cancel, compromise,
release or assign any indebtedness in excess of $100,000 owed to it;

(i) cancel or terminate any material insurance policy naming it as a beneficiary
or a loss payable payee without obtaining comparable substitute insurance
coverage;

(j) effectuate a “plant closing” or “mass layoff” (as those terms are defined
under the WARN Act) affecting in whole or in part any site of employment,
facility, operating unit or employees of the Company or the Subsidiaries;

(k) amend or otherwise change its operating agreement, partnership agreement,
certificate of incorporation or by-laws;

(l) except as set forth in Section 5.1(l) of the Disclosure Schedule, change any
of its accounting principles, procedures, methods or practices, except as
required by GAAP;

(m) change in a material respect its fiscal year end inventory, shipping
operations or cut-off procedures;

(n) declare, set aside, make or pay any dividend or other distribution (whether
payable in cash, stock, property or a combination thereof) with respect to any
of its capital stock (other than dividends paid by a wholly owned Subsidiary to
the Company or to any other wholly owned Subsidiary);

(o) make or authorize any capital expenditure in excess of the Company’s budget
as disclosed to Parent prior to the date hereof;

(p) (i) pre-pay any long-term debt, (ii) pay, discharge or satisfy any claims,
liabilities or obligations (absolute, accrued, contingent or otherwise), except
in the ordinary course of business consistent with past practice and in
accordance with their terms, (iii) accelerate or delay collection of notes or
accounts receivable in advance of or beyond their regular due dates or the dates
when the same would have been collected in the ordinary course of business
consistent with past practice, (iv) delay or accelerate payment of any account
payable in advance of its due date or the date such liability would have been
paid in the ordinary course of business consistent with past practice, or (v)
vary the Company’s inventory practices in any material respect from the
Company’s past practices;

(q) waive, release, assign, settle or compromise any claims in excess of
$500,000, or any material litigation or arbitration;

(r) (i) make or change any material Tax election, Tax accounting method or
annual Tax accounting period, (ii) settle or compromise any material liability
for Taxes, (iii) enter into any Tax sharing, Tax indemnity or closing agreement,
(iv) consent to any extension or waiver of the limitation period applicable to
any claim or assessment in respect of any Tax with any taxing authority, or
(v) file any amended material Tax Returns;

(s) modify, amend or terminate, or waive, release or assign any material rights
or claims with respect to any confidentiality or standstill agreement to which
the Company is a party;

(t) write up, write down or write off the book value of any assets, except for
depreciation and amortization in accordance with GAAP consistently applied;

(u) take any action that is intended or would reasonably be expected to result
in any of the conditions to Closing set forth in Article VI not being satisfied;
or

(v) agree, whether in writing or otherwise, to do any of the foregoing.

5.2 Access to Information Prior to the Closing; Confidentiality. (a) During the
period from the date of this Agreement through the Closing Date, the Company
shall give Parent and Merger Sub and its agents and authorized representatives
(including prospective lenders and environmental consultants) full and complete
access (excluding for purposes of conducting environmental sampling and testing)
to all offices, facilities, books and records, officers, employees and advisors
(including audit and tax working papers prepared by its independent accountants,
provided that Parent and Merger Sub will execute releases reasonably requested
by the independent accountants if requested to do so) of the Company and the
Subsidiaries as Parent and Merger Sub may reasonably request during normal
business hours. No investigation conducted pursuant to this Section 5.2 shall
affect or be deemed to modify or limit any representation or warranty made in
this Agreement.

(b) Any information provided to or obtained by Parent and Merger Sub pursuant to
paragraph (a) above shall be “Information” as defined in the Confidentiality
Agreement dated January 26, 2005 between the Company and Parent (the
“Confidentiality Agreement”), and shall be held by Parent and Merger Sub in
accordance with and be subject to the terms of the Confidentiality Agreement.
Notwithstanding anything to the contrary herein, the terms and provisions of the
Confidentiality Agreement shall survive the termination of this Agreement in
accordance with the terms therein. In the event of the termination of this
Agreement for any reason, Parent and Merger Sub shall comply with the terms and
provisions of the Confidentiality Agreement, including returning or destroying
all Information and the non-soliciting of employees of the Company or the
Subsidiaries.

5.3 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto will use its reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement at the earliest
practicable date.

5.4 Consents. Without limiting the generality of Sections 5.3 and 5.6, each of
the parties hereto will use its reasonable best efforts to obtain all licenses,
permits, authorizations, consents and approvals of all third parties and
Governmental Authorities necessary in connection with the consummation of the
transactions contemplated by this Agreement prior to the Closing. Each of the
parties hereto will make or cause to be made all filings and submissions under
laws and regulations applicable to it as may be required for the consummation of
the transactions contemplated by this Agreement. The parties hereto will
coordinate and cooperate with each other in exchanging such information and
assistance as any of the parties hereto may reasonably request in connection
with the foregoing.

5.5 Public Announcements. The parties hereto shall not issue any report,
statement or press release or otherwise make any public statement with respect
to this Agreement and the transactions contemplated hereby without prior
consultation with and approval of the other parties, except as may be required
by Applicable Law or Nasdaq rule, in which case such party shall advise the
other parties and discuss the contents of the disclosure before issuing any such
report, statement or press release.

5.6 Filings and Authorizations; Consummation. Parent and the Company shall, as
promptly as practicable, but in no event later than five Business Days following
the execution and delivery of this Agreement, submit all filings required by the
HSR Act (the “HSR Filing”) to the United States Department of Justice, as
appropriate and thereafter provide any supplemental information requested in
connection therewith pursuant to the HSR Act and make any similar filing within,
to the extent reasonably practicable, a similar time frame with any other
Governmental Authority for which such filing is required. Any such notification
and report form and supplemental information will be in substantial compliance
with the requirements of the HSR Act or other applicable antitrust regulation.
Parent and the Company shall furnish to the other such necessary information and
reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act or
other applicable antitrust regulation. Parent and the Company shall request
early termination of the applicable waiting period under the HSR Act and any
other applicable antitrust regulation. Parent and the Company shall promptly
inform the other party of any material communication received by such party from
any Governmental Authority in respect to the HSR Filing. Each of Parent and the
Company shall (a) use its respective reasonable best efforts to comply as
expeditiously as possible with all requests of any Governmental Authority for
additional information and documents, including, without limitation, information
or documents requested under the HSR Act or other applicable antitrust
regulation; (b) not (i) extend any waiting period under the HSR Act or any
applicable antitrust regulation; or (ii) enter into any agreement with any
Governmental Authority not to consummate the transactions contemplated by this
Agreement, except, in each case, with the prior consent of the other parties;
and (c) cooperate with the other parties and use reasonable best efforts to
contest and resist any action, including legislative, administrative or judicial
action, and to have vacated, lifted, reversed or overturned any Order (whether
temporary, preliminary or permanent) that restricts, prevents or prohibits the
consummation of the transactions contemplated by this Agreement. Parent and the
Company shall each pay one-half of the filing fees under the HSR Act.

5.7 Notice of Events. (a) During the period from the date hereof to the Closing
Date or the earlier termination of this Agreement, Parent shall promptly notify
the Company in writing if Parent becomes aware of (i) the occurrence or
non-occurrence of any event or the existence of any fact or condition that would
cause or constitute a breach of any of its representations or warranties
contained herein had such representation or warranty been made as of the time of
Parent’s discovery of such event, fact or condition and (ii) any material
failure on its part to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.

(b) During the period commencing on the date hereof and ending on the Closing
Date or the earlier termination of this Agreement (the “Updating Period”), the
Company shall promptly notify Parent in writing if the Company becomes aware of
(i) the occurrence or non-occurrence of any event occurring or not occurring, as
the case may be, during the Updating Period or the existence of any fact or
condition arising during the Updating Period that would cause or constitute a
breach of any of its representations or warranties contained herein had such
representation or warranty been made as of the time of the Company’s discovery
of such event, fact or condition and (ii) any material failure on its or the
Stockholder Representative’s part to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied during the Updating
Period by it or the Stockholder Representative hereunder. Should any such event,
fact or condition require any change to the Disclosure Schedule, the Company
shall promptly deliver to Parent a supplement to the Disclosure Schedule
specifying such change.

(c) In the event that the Company delivers one or more supplements to the
Disclosure Schedule pursuant to Section 5.7(b) that reflect any events, facts or
conditions which would, individually or in the aggregate, cause the conditions
set forth in Sections 6.2(a) or 6.2(b) not to be satisfied and Parent does not
exercise its right to terminate this Agreement on the basis of such supplemented
Disclosure Schedule, within ten Business Days of Parent’s receipt of any such
supplement to the Disclosure Schedule, Parent will be deemed to have accepted
such supplemented Disclosure Schedule, the delivery of any such supplement will
be deemed to have cured any misrepresentation or breach of warranty or covenant
that otherwise might have existed hereunder by reason of such events, fact or
condition and, from and after the Effective Time and no Buyer Indemnitee will
have any claim for indemnification pursuant to Article VII for any such events,
facts or conditions.

5.8 Officer and Director Indemnification and Insurance. (a) Parent and Merger
Sub agree that all rights to indemnification and exculpation from liability for
acts or omissions occurring on or prior to the Closing Date now existing in
favor of the current or former directors, officers or employees of the Company
and the Subsidiaries, as provided in the respective certificates of
incorporation or by-laws or in indemnification agreements, shall survive the
Closing Date and shall continue in full force and effect in accordance with
their respective terms for a period of not less than six years after the Closing
Date.

(b) On the Closing Date, Parent shall cause the Surviving Corporation to obtain,
at the expense of Parent or the Surviving Corporation expense, a non-cancellable
run-off insurance policy, for a period of six years after the Closing Date, to
provide insurance coverage for events, acts or omissions occurring on or prior
to the Closing Date for all persons who were directors or officers of the
Company or any Subsidiary on or prior to the Closing Date.

5.9 Tax Covenants. (a) The Surviving Corporation shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for each of the Company
and its Subsidiaries for all periods ending on or prior to the Effective Time
which are required to be filed after the Effective Time. Such Tax Returns shall
be prepared in a manner consistent with the past practice of the Company in
preparing its Tax Returns to the extent such past practice conforms with
applicable Tax laws. The Surviving Corporation shall submit such Tax Returns to
the Stockholder Representative no later than 30 Business Days prior to the due
date for filing thereof and shall permit the Stockholder Representative to
review and comment on each such Tax Return described in the second preceding
sentence prior to filing and shall make such revisions to such Tax Returns as
are reasonably requested by the Stockholder Representative. The Stockholder
Representative and Parent shall consult with each other and attempt in good
faith to resolve any issues arising as a result of such Tax Returns and, if they
are unable to do so, the disputed items shall be resolved (within a reasonable
time, taking into account the deadline for filing such Tax Return) by the
Arbitration Firm. Upon resolution of all such items, the relevant Tax Returns
shall be timely filed on that basis. Notwithstanding the foregoing, if the
timing for reviewing and/or commenting on any Tax Return by the Stockholder
Representative or resolving any disputed item is not practicable because of the
filing deadline for such Tax Return, the Surviving Corporation shall file such
Tax Return and provide the Stockholder Representative with copies of such Tax
Return, and the Stockholder Representative shall have the right to review and
comment on such Tax Return, and refer any disputed item to the Arbitration Firm
for resolution, and where appropriate, request the Surviving Corporation to file
amended Tax Returns. Subject to the limitations of Section 7.5(c)(ii), the
Surviving Corporation shall be reimbursed out of the Indemnity Escrow Amount and
pursuant to the terms of the Escrow Agreement, within 15 days after the date on
which Taxes are paid with respect to such Tax Returns as initially filed, an
amount equal to such Taxes of each of the Company and its Subsidiaries with
respect to such Tax Returns as initially filed, except to the extent that such
Taxes are reflected as a liability in the calculation of Final Working Capital
and not offset by a corresponding Tax asset reflected in such calculation.

(b) The Surviving Corporation shall prepare or cause to be prepared and file or
cause to be filed any Tax Returns of any of the Company and its Subsidiaries for
Tax periods which begin before the Effective Time and end after the Effective
Time (a “Straddle Period”). Such Tax Returns shall be prepared in a manner
consistent with the past practice of the Company in preparing its Tax Returns to
the extent such past practice conforms with applicable Tax laws. The Surviving
Corporation shall submit such Tax Returns to the Stockholder Representative no
later than 30 Business Days prior to the due date for filing thereof and shall
permit the Stockholder Representative to review and comment on each such Tax
Return described in the second preceding sentence prior to filing and shall make
revisions to such Tax Returns as are reasonably requested by the Stockholder
Representative. The Stockholder Representative and Parent shall consult with
each other and attempt in good faith to resolve any issues arising as a result
of such Tax Returns and, if they are unable to do so, the disputed items shall
be resolved (within a reasonable time, taking into account the deadline for
filing such Tax Return) by the Arbitration Firm. Upon resolution of all such
items, the relevant Tax Returns shall be timely filed on that basis.
Notwithstanding the foregoing, if the timing for reviewing and/or commenting on
any Tax Return by the Stockholder Representative or resolving any disputed item
is not practicable because of the filing deadline for such Tax Return, the
Surviving Corporation shall file such Tax Return and provide the Stockholder
Representative with copies of such Tax Return, and the Stockholder
Representative shall have the right to review and comment on such Tax Return,
and refer any disputed item to the Arbitration Firm for resolution, and where
appropriate, request the Surviving Corporation to file amended Tax Returns.
Subject to the limitations of Section 7.5(c)(ii), the Surviving Corporation
shall be reimbursed out of the Indemnity Escrow Amount and pursuant to the terms
of the Escrow Agreement, within 15 days after the date on which Taxes are paid
with respect to such Tax Returns as initially filed, an amount equal to the
portion of such Taxes which relates to the portion of such Taxable period ending
on the Effective Time, except to the extent that such Taxes are reflected as a
liability in the calculation of Final Working Capital and not offset by a
corresponding Tax asset reflected in such calculation. For purposes of the
preceding sentence, in the case of any Taxes that are imposed on a periodic
basis and are payable for a Straddle Period, the portion of such Tax that
relates to the portion of such Straddle Period ending on the Effective Time
shall (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction the numerator of which is the number of
days in the Straddle Period ending on the Effective Time and the denominator of
which is the number of days in the entire Tax period and (ii) in the case of any
Tax based upon or related to income or receipts, be deemed equal to the amount
which would be payable if the relevant Tax period ended on the Effective Time.

(c) Parent, the Surviving Corporation, the Stockholders, the Stockholders’
Representative, the Company and its Subsidiaries shall cooperate fully, as and
to the extent reasonably requested by the other party, in connection with the
filing of Tax Returns pursuant to this Agreement and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Parent and the Stockholders further agree, upon request, to use their
reasonable best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

(d) To the extent permitted by Applicable Law, the parties hereto agree to cause
state and local Tax periods of the Company and its Subsidiaries to be closed at
the close of business on the Closing Date. Parent agrees that, as of the day
following the Closing Date, the Surviving Corporation shall become a member of
the “affiliated group” of corporations of which Parent is a member, as defined
in Code Section 1504(a), and shall be included in a federal consolidated income
Tax Return that will be filed by such affiliated group for a taxable period that
will include the day following the Closing Date.

(e) The Surviving Corporation and Parent agree not to cause the Company or any
of its Subsidiaries to engage in any transaction on the Closing Date after the
Effective Time that is outside of the ordinary course of business, except for
the transactions contemplated by this Agreement.

(f) Neither Parent nor any of its Affiliates shall make an election under Code
Section 338 with respect to Company or any stock that is held, directly or
indirectly, by Company without Stockholder Representative’s prior written
consent.

(g) The Company shall have delivered to Parent a form of notice to the IRS in
accordance with the requirements of Treasury regulation Section 1.897-2(h)(2)
and in form and substance reasonably acceptable to Parent along with written
authorization for Parent to deliver such notice form to the IRS on behalf of the
Company upon the Closing of the Merger.

5.10 Company’s Auditors. (a) The Company shall use its reasonable best efforts
to cause its management and independent auditors to facilitate on a timely basis
(i) the preparation of financial statements (including pro forma financial
statements if required) as required by Parent to comply with applicable
Securities and Exchange Commission regulations and (ii) the review of any
Company or predecessor audit work papers, including, as applicable, the review
of selected interim financial statements and data.

(b) The Company shall use its reasonable best efforts to have the audit of the
consolidated balance sheet of the Company and the Subsidiaries for the year
ended December 31, 2004 and the related audited consolidated statements of
operations, changes in stockholders equity and cash flows for the fiscal year
then ended, including the notes thereto (the “Audited Financial Statements”),
completed as promptly as practicable, which Audited Financial Statements will
(i) be prepared from the books and records of the Company and the Subsidiaries,
(ii) fairly present, in all material respects, the consolidated financial
condition and the results of operations and cash flows of the Company and the
Subsidiaries as of the dates and for the periods indicated and (iii) be prepared
in accordance with GAAP applied consistently throughout the period covered
thereby. The Company shall provide Parent with a preliminary draft of the
Audited Financial Statements as soon as they are available. The Company shall
provide Parent with a reasonable opportunity to make inquiries regarding, or
provide comments to, the draft of the Audited Financial Statements and shall
respond as promptly as practicable to such inquires and shall take into
reasonable consideration such comments before completing the Audited Financial
Statements.

5.11 No Solicitation of Transactions. None of the Company or any Subsidiary
shall, directly or indirectly, take (and the Company shall not authorize or
permit its directors, officers, employees, accountants, consultants, legal
counsel, advisors, agents and other representatives or, to the extent within the
Company’s control, other Affiliates to take) any action to (a) encourage
(including by way of furnishing non-public information), solicit, initiate or
facilitate any Acquisition Proposal, (b) enter into any agreement with respect
to any Acquisition Proposal or enter into any agreement, arrangement or
understanding requiring it to abandon, terminate or fail to consummate the
Merger or any other transaction contemplated by this Agreement or
(c) participate in any way in discussions or negotiations with, or furnish any
information to, any Person in connection with, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or
could reasonably be expected to lead to, any Acquisition Proposal. Upon
execution of this Agreement, the Company shall cease immediately and cause to be
terminated any and all existing discussions or negotiations with any Persons
conducted heretofore with respect to an Acquisition Proposal and promptly
request that all confidential information with respect thereto furnished on
behalf of the Company be returned.

5.12 401(k) Plan Termination. Unless Parent notifies Company otherwise in
writing prior to the Effective Time, the Company’s board of directors shall
adopt resolutions terminating, effective at least two days prior to the
Effective Time, any Plan which is intended to meet the requirements of Section
401(k) of the Code (each such Plan, a “401(k) Plan”). Prior to the Closing, the
Company shall provide Parent (a) executed resolutions of the Company’s board of
directors authorizing such termination, (b) an executed amendment to each such
401(k) Plan intended to assure compliance with all applicable requirements of
the Code and regulations thereunder and (c) an executed amendment to each such
401(k) Plan eliminating any form of distribution of benefits thereunder other
than single lump sums. Prior to the Closing Date, the Company shall provide any
and all notice of such 401(k) Plan termination as may be required by the terms
of such 401(k) Plan or obtain waivers of such notice.

5.13 Submission to Stockholders. Immediately after (and on the same day as) the
execution and delivery of this Agreement, the Company shall submit this
Agreement to the Stockholders for adoption pursuant to Section 251(c) of the
DGCL by written consent in accordance with Section 228 of the DGCL. The
Company’s board of directors shall recommend that the adoption of this Agreement
by the Stockholders is advisable and that the Company’s board of directors has
determined that the Merger is fair and in the best interests of the
Stockholders.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Conditions to the Company’s Obligations. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment at or prior to the Closing of each of the following conditions (any
or all of which may be waived in whole or in part by the Company).

(a) Representations and Warranties. The representations and warranties of Parent
and Merger Sub in this Agreement which are qualified as to materiality shall be
true and correct in all respects when made and on and as of the Closing Date, as
though such representations and warranties were made at and as of the Closing
Date, and all other representations and warranties of Parent and Merger Sub in
this Agreement shall be true and correct in all material respects when made and
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date.

(b) Performance. Parent and Merger Sub shall have, in all material respects,
performed and complied with all agreements, obligations, covenants and
conditions required by this Agreement to be so performed or complied with by
Parent and Merger Sub at or prior to the Effective Time.

(c) Officer’s Certificate. Each of Parent and Merger Sub shall have delivered to
the Company a certificate, dated as of the Closing Date, executed on its behalf
by an executive officer, certifying the fulfillment of the conditions specified
in Sections 6.1(a) and 6.1(b).

(d) Legal Opinion. The Company shall have received a legal opinion of Latham &
Watkins LLP, counsel to Parent and Merger Sub, in a form reasonably satisfactory
to the Company covering the matters set forth on Exhibit 6.1(d).

(e) HSR Act. All applicable waiting periods under the HSR Act shall have expired
or been terminated.

(f) No Order. No Governmental Authority, nor any federal or state court of
competent jurisdiction or arbitrator shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or arbitration award or finding or other order (whether
temporary, preliminary or permanent), in any case which is in effect and which
prevents or prohibits consummation of the Merger or any other transactions
contemplated in this Agreement or any Ancillary Agreement.

(g) Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by Parent and the Escrow Agent.

6.2 Conditions to Parent’s and Merger Sub’s Obligations. The obligations of
Parent and Merger Sub to consummate the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing of each of
the following conditions (any or all of which may be waived in whole or in part
by Parent and Merger Sub):

(a) Representations and Warranties. The respective representations and
warranties of each of the Company and the Stockholder Representative in this
Agreement which are qualified as to materiality or “Material Adverse Effect”
shall be true and correct in all respects when made and on and as of the Closing
Date, as though such representations and warranties were made at and as of the
Closing Date (except for representations and warranties expressly stated to
relate to a specific date, in which case such representation and warranties
shall be true and correct as of such earlier date) and all other representations
and warranties of the Company and the Stockholder Representative in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made at and as of the Closing Date (except for representations and warranties
expressly stated to related to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that this condition shall be deemed
to be satisfied unless any failure of any such representation or warranty to be
true and correct has a Material Adverse Effect, either alone or when taken in
the aggregate with other breaches of any such representations and warranties.

(b) Performance. The Company and the Stockholder Representative shall have, in
all material respects, performed and complied with all agreements, obligations,
covenants and conditions required by this Agreement to be so performed or
complied with by the Company and the Stockholder Representative at or prior to
the Closing.

(c) Officer’s Certificate. Each of the Company and the Stockholder
Representative shall have delivered to Parent and Merger Sub a certificate,
dated as of the Closing Date, executed on its behalf by an executive officer,
certifying the fulfillment of the conditions specified in Sections 6.2(a) and
6.2(b) applicable to it.

(d) Legal Opinion. Parent and Merger Sub shall have received a legal opinion of
Kaye Scholer LLP, counsel to the Company, in a form reasonably satisfactory to
Parent covering the matters set forth on Exhibit 6.2(d).

(e) HSR Act. All applicable waiting periods under the HSR Act shall have expired
or been terminated.

(f) No Order. No Governmental Authority, nor any federal or state court of
competent jurisdiction or arbitrator shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or arbitration award or finding or other order (whether
temporary, preliminary or permanent), in any case which is in effect and which
prevents or prohibits consummation of the Merger or any other transactions
contemplated in this Agreement or any Ancillary Agreement.

(g) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred any Material Adverse Effect.

(h) Consents and Approvals. All consents, approvals and authorizations of any
Person or Governmental Authority required to be set forth in Section 3.4 of the
Disclosure Schedule shall have been obtained, in each case without (i) the
imposition of any material condition, (ii) the requirement of divestiture of
assets or property or (iii) the requirement of expenditure of money by Parent to
a third party in exchange for any such consent.

(i) Court Proceedings. No Action shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any arbitrator or threatened in writing by any
Governmental Authority wherein an unfavorable Order would (i) prevent
consummation of any of the transactions contemplated by this Agreement or any
Ancillary Agreement, (ii) cause any of the transactions contemplated by this
Agreement or any Ancillary Agreement to be rescinded following consummation
thereof or (iii) affect adversely, in any material respect, the right or powers
of Parent to own, operate or control the Company, and no such Order shall be in
effect.

(j) Audited Financial Statements. The Company shall have delivered to Parent the
Audited Financial Statements and an unqualified audit report thereon of an
independent public accounting firm mutually acceptable to Parent and the
Company.

(k) Ancillary Agreements. Each of the Ancillary Agreements to which the Company
or the Stockholder Representative is a party shall have been executed and
delivered by the Company and the Stockholder Representative and other party
thereto (other than Parent or Merger Sub).

ARTICLE VII

REMEDIES

7.1 Survival. The representations, warranties, agreements, obligations and
covenants contained in this Agreement and the certificates delivered pursuant to
this Agreement shall survive the Effective Time, subject to the applicable time
limitations with respect to notices of claims set forth in Section 7.4. The
parties agree that, from and after the Effective Time, the exclusive remedies of
the parties for any Damages arising out of or based upon the matters set forth
in this Agreement are the reimbursement and indemnification obligations of the
parties set forth in this Article VII. The provisions of this Section 7.1 shall
not, however, prevent or limit a cause of action under Section 9.13 to obtain an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof. Subject to Section 5.7(c), the
right to indemnification, payment of Damages or other remedy hereunder will not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Effective Time, with respect to the accuracy or inaccuracy of or compliance
with, any representation, warranty, covenant or agreement.

7.2 Indemnification of Buyer Indemnitees. Subject to Sections 7.4, 7.5 and 7.7
hereof, from and after the Effective Time:

(a) The Equityholders will jointly indemnify and hold harmless Parent, the
Surviving Corporation and the Subsidiaries (the Surviving Corporation and the
Subsidiaries are hereinafter collectively referred to as the “Companies”) and
their respective successors and permitted assigns, and the officers, employees,
directors and stockholders of Parent and the Companies and their respective
heirs and personal representatives (collectively, the “Buyer Indemnitees”),
solely out of the Indemnity Escrow Amount and subject to the terms of the Escrow
Agreement, for the amount of any, Damages actually incurred by a Buyer
Indemnitee arising out of (i) any breach of any representation or warranty of
the Company or the Stockholder Representative contained in this Agreement or in
any certificate delivered pursuant to this Agreement (other than the
representations and warranties contained in Sections 3.1, 3.2, 3.3 and 3.4 and
without giving effect to any supplement to the Disclosure Schedule other than as
permitted by Section 5.7(c)), (ii) any breach by the Company or the Stockholder
Representative of any of its respective covenants or agreements contained in
this Agreement or any certificate delivered pursuant to this Agreement that
survive the Effective Time or the Escrow Agreement, (iii) the Garcia Litigation
but only to the extent that actual Damages are incurred by a Buyer Indemnitee
with respect to the Garcia Litigation pursuant to a final settlement or final,
non-appealable judgment from a court of competent jurisdiction prior to the
18-month anniversary of the Closing Date or (iv) any “excess parachute payments”
(within the meaning of Section 280G of the Code) made to any employee of the
Company on or prior to the Effective Time.

(b) The Equityholders who are signatories to this Agreement for purposes of this
Article VII severally (based on each such Equityholder’s Proportionate
Percentage) and not jointly will indemnify and hold harmless the Buyer
Indemnitees for, and will pay to the Buyer Indemnitees the amount of any,
Damages actually incurred by a Buyer Indemnitee arising out of (i) any breach of
any representation or warranty of the Company contained in Sections 3.1, 3.2,
3.3 or 3.4 or in any certificate delivered pursuant to this Agreement relating
to such representations and warranties (without giving effect to any supplement
to the Disclosure Schedule other than as permitted by Section 5.7(c)), (ii) the
DuPont Litigation or (iii) the exercise of appraisal or dissenter’s rights
pursuant to the DGCL by any Stockholder in connection with the transactions
contemplated by this Agreement.

7.3 Indemnification of Seller Indemnitees. Subject to Sections 7.4, 7.6 and 7.7,
from and after the Effective Time, Parent and the Surviving Corporation will
indemnify and hold harmless the Stockholder Representative and its respective
successors and permitted assigns, and the officers, employees, directors and
stockholders of the Stockholder Representative, Stockholders, Optionholders and
Warrantholders and their respective heirs and personal representatives
(collectively, the “Seller Indemnitees”) for, and will pay to the Seller
Indemnitees the amount of any, Damages actually incurred by a Seller Indemnitee
arising out of (a) any breach of any representation or warranty of Parent or the
Merger Sub contained in this Agreement or any certificate delivered pursuant to
this Agreement, or (b) any breach by Parent or Merger Sub of any of their
covenants or agreements contained in this Agreement or any certificate delivered
pursuant to this Agreement that survive the Effective Time or the Escrow
Agreement.

7.4 Time Limitations. (a) Following the Effective Time, the Buyer Indemnitees
shall not be entitled to indemnification pursuant to Section 7.2(a) unless on or
before the 18-month anniversary of the Closing Date, Parent notifies the
Stockholder Representative of a claim for Damages in accordance with
Section 7.7.

(b) Following the Effective Time, the Seller Indemnitees shall not be entitled
to indemnification pursuant to Section 7.3 unless on or before the 18-month
anniversary of the Closing Date, the Stockholder Representative notifies Parent
of a claim for Damages in accordance with Section 7.7; provided, however, that
the foregoing limitations shall not apply to the obligations of Parent and/or
Merger Sub to make payments under Article II.

7.5 Limitation on Amount of Indemnification of Buyer Indemnities. (a) The Buyer
Indemnitees will not be entitled to indemnification with respect to the matters
described in Section 7.2(a)(i) (other than in connection with a breach of the
representations and warranties contained in Section 3.12) or Section 7.2(b)(i)
unless and until the total of all such Damages suffered by the Buyer Indemnitees
under such Sections exceeds the sum of $1,000,000 (the “Basket”), in which event
the Equityholders will be liable for all Damages (including the initial
$1,000,000 thereof). Notwithstanding the foregoing, no claim for indemnification
with respect to the matters described in Section 7.2(a)(i) (other than in
connection with a breach of the representations and warranties contained in
Section 3.12) or Section 7.2(b)(i) may be made, pursuant to this Article VII,
unless the amount of such claim shall exceed $10,000, and if such claim does not
exceed such amount, the amount of such claim shall not be taken into account in
determining whether or not or to the extent to which the Basket has been
exceeded. Subject to the limitations set forth in this Section 7.5, in no event
shall (i) the Equityholders be liable for Damages pursuant to Section 7.2(a)
which exceed, in the aggregate, the Indemnity Escrow Amount and (ii) any
Equityholder be liable for Damages under this Article VII in excess of such
Equityholder’s Proportionate Percentage of the Merger Consideration.

(b) All claims for Damages made by any Buyer Indemnitee pursuant to
Section 7.2(a) shall be satisfied solely out of the Indemnity Escrow Amount,
subject to the terms of the Escrow Agreement. Claims for Damages made by any
Buyer Indemnitee pursuant to Section 7.2(b) may (but need not) be satisfied out
of the Indemnity Escrow Amount, subject to the terms of the Escrow Agreement;
provided, however, that notwithstanding anything to the contrary contained
herein, any Damages disbursed to a Buyer Indemnitee from the Indemnity Escrow
Amount in connection with a claim made pursuant to Section 7.2(b) shall reduce
(by the amount of such Damages) the maximum liability of the Equityholders for
indemnification claims made by the Buyer Indemnitees pursuant to Section 7.2(a)
(other than with respect to Section 7.2(a)(i) in connection with a breach of the
representations and warranties contained in Section 3.12 or Section 7.2(a)(ii)
in connection with a breach of the covenants in Section 5.9).

(c) The Buyer Indemnitees’ right to indemnification pursuant to Section 7.2 on
account of any Damages shall (i) be reduced by all insurance or other third
party indemnification proceeds actually received by the Buyer Indemnitees net of
any Taxes payable by the Buyer Indemnitees with respect to such proceeds and
(ii) in the case of Damages arising from any breach of the representations and
warranties set forth in Section 3.12 or the covenants set forth in Section 5.9,
(1) be reduced by the reserve for Taxes set forth in Section 7.5(c) of the
Disclosure Schedule and (2) be reduced by any Taxes reflected as a liability in
the calculation of Final Working Capital and not offset by a corresponding Tax
asset reflected in such calculation. Parent and the Companies shall use their
commercially reasonable efforts to claim and recover any Damages suffered by the
Buyer Indemnitees under any such insurance policies or other third party
indemnities.

7.6 Limitation on Amount — Parent and Surviving Corporation. (a) Parent and the
Surviving Corporation will have no liability (for indemnification or otherwise)
with respect to the matters described in Section 7.3 unless and until the total
of all such Damages suffered by the Seller Indemnitees under such Section
exceeds the sum of $1,000,000 (the “Buyer Basket”), in which event Parent and
the Surviving Corporation will be liable for all Damages (including the initial
$1,000,000 thereof) up to a maximum of $15,000,000; provided, however, that, no
claim for indemnification with respect to the matters described in Section 7.3
may be made, pursuant to this Article VII, unless the amount of such claim shall
exceed $10,000, and if such claim does not exceed such amount, the amount of
such claim shall not be taken into account in determining whether or not or to
the extent which the Buyer Basket has been exceeded; provided further, however,
that neither the Buyer Basket nor the foregoing limitations shall apply to the
obligations of Parent and/or Merger Sub to make payments under Article II.

(b) The Seller Indemnitees’ right to indemnification pursuant to Section 7.3 on
account of any Damages shall be reduced by all insurance or other third party
indemnification proceeds actually received by the Seller Indemnitees net of any
Taxes payable by the Seller Indemnitees with respect to such proceeds. The
Seller Indemnitees shall use their commercially reasonable efforts to claim and
recover any Damages suffered by the Seller Indemnitees under any such insurance
policies or other third party indemnities.

7.7 Procedures.

(a) Notice of Damages by Seller Indemnitee. As soon as is reasonably practicable
after a Seller Indemnitee obtains knowledge of any Damages for which any Seller
Indemnitee is entitled to indemnification pursuant to Section 7.3, the
Stockholder Representative shall give written notice of such Damages (a “Seller
Claims Notice”) to Parent describing the Damages in reasonable detail, and
indicate the amount (estimated, if necessary and to the extent feasible) of the
Damages that has been or may be suffered by the applicable Seller Indemnitee. No
delay in or failure to give a Seller Claims Notice by the Stockholder
Representative to Parent pursuant to this Section 7.7(a) will adversely affect
any of the other rights or remedies that the Stockholder Representative has
under this Agreement, or alter or relieve Parent or the Surviving Corporation of
their obligation to indemnify the applicable Seller Indemnitee except to the
extent that they are materially prejudiced thereby.

(b) Notice of Damages by Buyer Indemnitee.

(i) (1) Claims for Indemnification Against the Indemnity Escrow Amount. Subject
to the limitations set forth in this Article VII, if any Buyer Indemnitee
believes in good faith that it has a claim for indemnification against the
Indemnity Escrow Amount pursuant to Section 7.2(a) or 7.2(b) (an “Escrow
Claim”), Parent shall, promptly after it becomes aware of such Escrow Claim,
notify the Stockholder Representative and the Escrow Agent of such Escrow Claim
by means of a written notice (an “Escrow Claims Notice”) specifying the nature,
circumstances and amount of such Escrow Claim accompanied by an affidavit of the
Chief Executive Officer or Chief Financial Officer of the Surviving Corporation
setting forth with reasonable particularity the underlying facts actually known
or in good faith believed by the affiant to exist sufficient to establish, as of
the date of such affidavit, the basis for the Escrow Claim and setting forth
Parent’s good faith calculation of the Damages incurred by the applicable Buyer
Indemnitee with respect thereto. The failure by Parent to promptly deliver an
Escrow Claim Notice under this Section 7.7(b)(i)(1) will not adversely affect
the applicable Buyer Indemnitee’s right to indemnification from the Indemnity
Escrow Amount except to the extent the Stockholder Representative is materially
prejudiced thereby. If, by 5:00 p.m. New York time on the 30th day following
receipt by the Stockholder Representative of an Escrow Claim Notice (the
“Dispute Period”), Parent and the Escrow Agent have not received from the
Stockholder Representative notice in writing that the Stockholder Representative
objects to the Escrow Claim (or the amount of Damages set forth therein)
asserted in such Escrow Claim Notice (a “Dispute Notice”), the Escrow Agent
shall disburse to Parent from the Indemnity Escrow Amount the amount of Damages
specified in the Claim Notice subject to the limitations contained in this
Article VII.

(2) Escrow Claim Disputes. If the Stockholder Representative delivers a Dispute
Notice to Parent within the Dispute Period, Parent and the Stockholder
Representative shall promptly meet and use their reasonable efforts to settle
the dispute as to whether and to what extent the Buyer Indemnitees are entitled
to indemnification on account of such Escrow Claim. If Parent and the
Stockholder Representative are able to reach agreement within 30 days after
Parent receives such Dispute Notice, Parent and the Stockholder Representative
shall deliver a joint written instruction to the Escrow Agent setting forth such
agreement and instructing the Escrow Agent to release funds from the Indemnity
Escrow Amount subject to the limitations contained in this Article VII. If
Parent and the Stockholder Representative are unable to reach agreement within
30 days after Parent receives such Dispute Notice, then the dispute may be
submitted to a court of competent jurisdiction pursuant to Section 7.7(b) by
either Parent or the Stockholder Representative. For all purposes of this
Article VII, Parent and the Stockholder Representative shall cooperate with and
make available to the other party and its respective representatives all
information, records and data, and shall permit reasonable access to its
facilities and personnel, as may be reasonably required in connection with the
resolution of such disputes.

(ii) Claims for Indemnification Against the Equityholders. As soon as is
reasonably practicable after a Buyer Indemnitee obtains knowledge of any Damages
for which any Buyer Indemnitee is entitled to indemnification pursuant to
Section 7.2(b) (other than claims pursuant to Section 7.2(b) for which such
Buyer Indemnitee elects to seek indemnification against the Indemnity Escrow
Amount), Parent shall give written notice of such Damages (a “Buyer Claims
Notice”) to the Stockholder Representative describing the Damages in reasonable
detail, and indicate the amount (estimated, if necessary and to the extent
feasible) of the Damages that has been or may be suffered by the applicable
Buyer Indemnitee. No delay in or failure to give a Buyer Claims Notice by Parent
to the Stockholder Representative pursuant to this Section 7.7(b)(ii) will
adversely affect any of the other rights or remedies that Parent has under this
Agreement, or alter or relieve the Equityholders of their obligation to
indemnify the applicable Buyer Indemnitee except to the extent that they are
materially prejudiced thereby.

(c) Opportunity to Defend Third Party Claims. In the event of any claim by a
third party against any Buyer Indemnitee or Seller Indemnitee for which
indemnification is available under this Article VII (whether pursuant to a
lawsuit, other legal action or otherwise, a “Third Party Claim”), the party
against whom indemnification may be sought hereunder (the “Indemnifying Party”)
shall be entitled and, if it so elects, shall be obligated at its own cost, risk
and expense, (i) to take control of the defense and investigation of such Third
Party Claim and (ii) to pursue the defense thereof in good faith by appropriate
actions or proceedings promptly taken or instituted and diligently pursued,
including, without limitation, to employ and engage attorneys of its own choice
reasonably acceptable to the party seeking indemnification hereunder (the
“Indemnified Party”) to handle and defend such Third Party Claim, and (b) the
Indemnifying Party shall be entitled (but not obligated), if it so elects, to
compromise or settle such claim, which compromise or settlement shall be made
only with the written consent of the Indemnified Party, such consent not to be
unreasonably withheld or delayed; provided, however, that notwithstanding the
foregoing, with respect to any Third Party Claim related to Taxes, the
Stockholder Representative, on behalf of the Equityholders, shall be entitled
and, if the Stockholder Representative so elects, shall be obligated at its own
cost, risk and expense to control the conduct and resolution of any Tax Contest
solely with respect to any Taxes that would be subject to indemnification under
Article VII, provided, that if any of the issues raised in such Tax Contest
could have a material impact on Taxes of the Surviving Corporation for a Tax
period or portion thereof beginning on or after the Closing Date (a
“Post-Closing Tax Period”), or that are not subject to indemnification under
Article VII, then the Stockholder Representative shall afford the Buyer
Indemnitees the opportunity to control jointly the conduct and resolution of the
portion of such Tax Contest which could have a material impact on Taxes of the
Surviving Corporation in any Post-Closing Tax Period or that are not subject to
indemnification under Article VII; provided, further, that, if the Indemnifying
Party controlling the defense of a Third Party claim is the Stockholder
Representative, the consent of the Indemnified Party shall not be necessary in
connection with any compromise or settlement of such Third Party Claim that
solely involves the payment of monetary damages not exceeding an amount equal to
the then remaining portion of the Indemnity Escrow Amount minus the sum of all
Damages claimed under then pending (but unresolved) Escrow Claims Notices and do
not impact the Taxes or Tax positions of the Surviving Corporation for any
Post-Closing Tax Period. In the event the Indemnifying Party elects to assume
control of the defense and investigation of such Third Party Claim in accordance
with this Section 7.7(c), the Indemnified Party may, at its own cost and
expense, participate in the investigation, trial and defense of such Third Party
Claim, provided that if the named Persons to a lawsuit or other legal action
include both the Indemnifying Party and the Indemnified Party and the
Indemnified Party has been advised by counsel that there may be one or more
legal defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, the Indemnified Party
shall be entitled, at the Indemnifying Party’s cost, risk and expense, to retain
one firm of separate counsel of its own choosing (along with any required local
counsel). If the Indemnifying Party fails to assume the defense of such Third
Party Claim in accordance with this Section 7.7(c) within 14 days after delivery
of the Claim Notice in connection with such Third Party Claim, the Indemnified
Party against which such Third Party Claim has been asserted shall (upon
delivering notice to such effect to the Indemnifying Party) have the right to
undertake the defense, compromise and settlement of such Third Party Claim, and
the Indemnifying Party shall be liable for any resulting settlement of such
Third Party Claim and for any final judgment with respect thereto (subject to
any right of appeal), if any, but only to the full extent otherwise provided in
this Agreement. In the event the Indemnifying Party assumes the defense of the
claim, the Indemnifying Party shall keep the Indemnified Party reasonably
informed of the progress of any such defense, compromise or settlement, and in
the event the Indemnified Party assumes the defense of the claim, the
Indemnified Party shall keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.

(d) Defense of the Garcia Litigation and DuPont Litigation. Notwithstanding
anything to the contrary contained in Section 7.7(c):

(i) The Stockholder Representative shall control the defense of the DuPont
Litigation until final adjudication or settlement thereof with the respective
attorneys handling such defenses as of the date of this Agreement or such other
attorneys of its own choice reasonably acceptable to Parent. The Stockholder
Representative shall keep Parent reasonably informed of the progress of such
defense and any compromise or settlement of the DuPont Litigation. The
Stockholder Representative shall be entitled to compromise or settle the DuPont
Litigation only with the written consent of Parent, such consent not to be
unreasonably withheld or delayed; provided, however, the consent of Parent shall
not be necessary in connection with any compromise or settlement of the DuPont
Litigation that solely involves the payment of monetary damages and includes a
full release of the Company, Parent, the Surviving Corporation and their
Subsidiaries.

(ii) Parent shall control the defense of the Garcia Litigation until final
adjudication or settlement thereof with the respective attorneys handling such
defenses as of the date of this Agreement or such other attorneys of its own
choice reasonably acceptable to the Stockholder Representative. Parent shall
keep the Stockholder Representative reasonably informed of the progress of such
defense and any compromise or settlement of the Garcia Litigation. Parent shall
be entitled to compromise or settle the Garcia Litigation only with the written
consent of the Stockholder Representative, such consent not to be unreasonably
withheld or delayed.

7.8 Adjustment to Merger Consideration. Any payments made pursuant to this
Article VII shall be construed as an adjustment to the Merger Consideration.

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

(a) at any time, by mutual written agreement of the Company and Parent;

(b) at any time after August 31, 2005 (the “Outside Date”), by the Company upon
written notice to Parent, if the Closing shall not have occurred for any reason
other than a breach of this Agreement by the Company or the Stockholder
Representative;

(c) at any time after the Outside Date, by Parent upon written notice to the
Company, if the Closing shall not have occurred for any reason other than a
breach of this Agreement by Parent or Merger Sub;

(d) at any time, by the Company, if any of the conditions contained in Section
6.1 shall have become incapable of fulfillment (other than as a result of a
breach of this Agreement by the Company) and remain incapable of fulfillment
after 30 days written notice to Parent describing the circumstances which
rendered such condition(s) incapable of fulfillment;

(e) at any time, by Parent, if any of the conditions contained in Section 6.2
shall have become incapable of fulfillment (other than as a result of a breach
of this Agreement by Parent) and remain incapable of fulfillment after 30 days
written notice to the Stockholder Representative describing the circumstances
rendering such condition(s) incapable of fulfillment; provided, that, if Parent
elects to terminate this Agreement as a result of one or more supplements to the
Disclosure Schedule delivered to Parent by the Company pursuant to
Section 5.7(b), Parent shall be required to do so within the time period
specified therefor in Section 5.7(c); or

(f) no later than 5:00 p.m. (New York time) on April 25, 2005, by Parent, if
less than five of the Key Employees have executed and delivered to Parent the
form of Employee Confirmation Agreement set forth opposite such Key Employee’s
name in Section 8.1(f) of the Disclosure Schedule.

8.2 Procedure and Effect of Termination. In the event of the termination of this
Agreement and the abandonment of the transactions contemplated hereby pursuant
to Section 7.1, this Agreement shall become void and there shall be no liability
on the part of any party hereto except (a) the obligations provided for in this
Sections 8.2, 5.2(b) and 5.5 and Article IX shall survive any such termination
of this Agreement and (b) nothing herein shall relieve any party from liability
for breach of this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1 Further Assurances. From time to time after the Closing Date, at the request
of the other party hereto and at the expense of the party so requesting, the
parties hereto shall execute and deliver to such requesting party such documents
and take such other action as such requesting party may reasonably request in
order to consummate the transactions contemplated hereby.

9.2 Stockholder Representative.

(a) Appointment. ASP VUTEK L.L.C. hereby represents and warrants to Parent and
Merger Sub that it has been appointed as agent and attorney in fact for and on
behalf of the Equityholders (the “Stockholder Representative”). Without limiting
the generality of the foregoing, the Stockholder Representative hereby
represents and warrants to Parent and Merger Sub that it has full power and
authority, on behalf of each Equityholder and its, his or her successors and
assigns, to (i) interpret the terms and provisions of this Agreement, including,
without limitation, Articles II and VII, and the Escrow Agreement; (ii) execute
and deliver all agreements, certificates, statements, notices, approvals,
extensions, waivers, undertakings, amendments and other documents required or
permitted to be given in connection with the consummation of the transactions
contemplated by this Agreement and the Escrow Agreement; (iii) receive service
of process in connection with any claims under this Agreement or the Escrow
Agreement; (iv) agree to, negotiate, enter into settlements and compromises of,
and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all actions necessary or
appropriate in the sole judgment of the Stockholder Representative for the
accomplishment of the foregoing, including, without limitation, taking all such
actions as may be necessary under Articles II and VIII and the Escrow Agreement;
(v) give and receive notices and communications; (vi) authorize delivery to
Parent of the Adjustment Escrow Amount, the Indemnity Escrow Amount or any
portion thereof and any interest earned thereon in accordance with this
Agreement and the Escrow Agreement; (vii) object to such deliveries;
(viii) distribute the proceeds from the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Adjustment
Escrow Amount, the Indemnity Escrow Amount and any interest earned thereon, to
the Equityholders in accordance with this Agreement; (ix) receive funds and give
receipt for funds under the Escrow Agreement; (x) authorize the removal of the
Escrow Agent and the appointment of a successor escrow agent in accordance with
the terms of the Escrow Agreement; (xi) receive funds and give receipt for funds
under this Agreement, including in respect of Article II; and (xii) take all
actions necessary or appropriate in the sole judgment of the Stockholder
Representative on behalf of the Equityholders in connection with this Agreement
and the Escrow Agreement.

(b) Successors. Such agency may be changed by the holders of a majority in
interest of the Adjustment Escrow Amount and Indemnity Escrow Amount (taken
together) (collectively, the “Majority-in-Interest”) from time to time upon not
less than 10 days’ prior written notice to Parent. The Stockholder
Representative, or any successor hereafter appointed, may resign at any time by
written notice to Parent and the Equityholders. A successor Stockholder
Representative will be named by a Majority-in-Interest within five Business Days
of such resignation. All power, authority, rights and privileges conferred
herein to the Stockholder Representative will apply to any successor Stockholder
Representative.

(c) Liability. The Stockholder Representative will not be liable for any act
done or omitted under this Agreement or the Escrow Agreement as Stockholder
Representative while acting in good faith, and any act taken or omitted to be
taken pursuant to the advice of counsel will be conclusive evidence of such good
faith.

(d) Reliance. From and after the Effective Time, each of Parent, Merger Sub and
the Surviving Corporation is entitled to deal exclusively with the Stockholder
Representative on all matters relating to this Agreement and the Escrow
Agreement and each agrees to deal with the Stockholder Representative on an
exclusive basis. A decision, act, consent or instruction of the Stockholder
Representative constitutes a decision of all the Equityholders. Such decision,
act, consent or instruction is final, binding and conclusive upon each
Equityholder and the Escrow Agent and Parent, Merger Sub and the Surviving
Corporation may rely upon any decision, act, consent or instruction of the
Stockholder Representative. Notices or communications to or from the Stockholder
Representative will constitute notice to or from each of the Equityholders.

9.3 Notices. All notices, requests, demands, waivers and communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered (i) by hand (including by reputable
overnight courier), (ii) by mail (certified or registered mail, return receipt
requested) or (iii) by telecopy facsimile transmission (receipt of which is
confirmed):

(a) If to Parent and Merger Sub or, after the Closing, the Surviving
Corporation, to:

Electronics For Imaging, Inc.

303 Velocity Way

Foster City, California 94404

Telecopy: (650) 357-3776

Attention: James Etheridge, Esq.

with a copy to:

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Telecopy: (650) 463-2600

Attention: Robert A. Koenig, Esq.

(b) If to the Company prior to the Closing, or the Stockholder Representative,
to:

c/o ASP VUTEK L.L.C.

666 Third Avenue

New York, New York 10017

Telecopy: (212) 697-5524

Attention: Paul Rossetti and Matthew F. LeBaron

with a copy to:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Telecopy: (212) 836-8689

Attention: Emanuel Cherney, Esq.

or to such other person or address as any party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been given (i) on the date on which so
hand-delivered, (ii) on the third business day following the date on which so
mailed and (iii) on the date on which telecopied and confirmed, except for a
notice of change of address, which shall be effective only upon receipt thereof.

9.4 Exhibits and Schedules. Any matter, information or item disclosed in the
schedules delivered by the Company or in any of the Exhibits attached hereto,
under any specific representation or warranty or schedule number hereof, shall
be deemed to have been disclosed for all purposes of this Agreement in response
to every representation or warranty in this Agreement in respect of which such
disclosure is reasonably apparent. The inclusion of any matter, information or
item in any schedule to this Agreement shall not be deemed to constitute an
admission of any liability by any Company to any third party or otherwise imply,
that any such matter, information or item is material or creates a measure for
materiality for the purposes of this Agreement.

9.5 Amendment, Modification and Waiver. This Agreement may be amended, modified
or supplemented at any time by written agreement of the parties hereto. Any
failure of the Company to comply with any term or provision of this Agreement
may be waived by Parent and Merger Sub, and any failure of Parent and Merger Sub
to comply with any term or provision of this Agreement may be waived by
Stockholder Representative, at any time by an instrument in writing signed by or
on behalf of such other party, but such waiver shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure to comply.

9.6 Entire Agreement. This Agreement, the Disclosure Schedule, the Ancillary
Agreements and the exhibits, schedules and other documents referred to herein
and therein, which form a part hereof and thereof, contain the entire
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement supersedes all prior agreements and understandings, oral and
written, with respect to its subject matter.

9.7 Severability. Should any provision of this Agreement for any reason be
declared invalid or unenforceable, such decision shall not affect the validity
or enforceability of any of the other provisions of this Agreement, which other
provisions shall remain in full force and effect and the application of such
invalid or unenforceable provision to persons or circumstances other than those
as to which it is held invalid or unenforceable shall be valid and be enforced
to the fullest extent permitted by law.

9.8 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, successors and permitted assigns, but except as
contemplated herein, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, by any party
without the prior written consent of the other parties hereto, except that
Parent and Merger Sub may assign all or any portion of its rights hereunder to
one or more of its affiliates, provided that, no such assignment shall relieve
Parent and Merger Sub of its obligations hereunder.

9.9 No Third-Party Beneficiaries. Other than the Stockholders, Optionholders and
the current and former officers, directors and employees of the Company pursuant
to Section 5.8, this Agreement is not intended and shall not be deemed to confer
upon or give any Person not a party or a permitted assign of a party to this
Agreement.

9.10 Fees and Expenses Transfer Taxes. (a) Subject to Article II and Section
5.6, whether or not the transactions contemplated hereby are consummated
pursuant hereto, each party hereto shall pay all fees and expenses incurred by
it or on its behalf in connection with this Agreement, and the consummation of
the transactions contemplated hereby.

(b) The Parent and Merger Sub shall be liable for and shall pay all applicable
sales, transfer, recording, deed, stamp and other similar taxes, including,
without limitation, any real property transfer or gains taxes (if any),
resulting from the consummation of the transactions contemplated by this
Agreement.

9.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

9.12 Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement. As used in this Agreement, the term “Person” shall mean and
include an individual, a partnership, a joint venture, a corporation, a limited
liability company, a trust, an unincorporated organization and a government or
any department or agency thereof. As used in this Agreement, the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended.

9.13 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which they are entitled at law or in equity.

9.14 Forum; Service of Process. Any legal suit, action or proceeding brought by
any party or any of its affiliates arising out of or based upon this Agreement
shall only be instituted in any federal or state court in New York County, New
York, the federal court in the Northern District of California or any state
court located in San Mateo County, California, and each party waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the jurisdiction of such courts in any
such suit, action or proceeding.

9.15 Governing Law. This Agreement shall be governed by the laws of the State of
New York, excluding choice of law principles that would require the application
of the laws of a jurisdiction other than the State of New York.

9.16 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE PARTIES HERETO
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS OR HIS, AS THE CASE MAY BE, LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

ARTICLE X

DEFINITIONS

“401(k) Plan” — as defined in Section 5.12.

“Acquisition Proposal” means any offer or proposal concerning any (i) merger,
consolidation, business combination, or similar transaction involving the
Company or any Subsidiary, (ii) sale, lease or other disposition directly or
indirectly by merger, consolidation, business combination, share exchange, joint
venture, or otherwise of assets of the Company or any Subsidiary representing
10% or more of the consolidated assets of the Company and the Subsidiaries,
(iii) issuance, sale, or other disposition of (including by way of merger,
consolidation, business combination, share exchange, joint venture, or any
similar transaction) securities (or options, rights or warrants to purchase, or
securities convertible into or exchangeable for such securities) representing
10% or more of the voting power of the Company or (iv) transaction in which any
Person shall acquire beneficial ownership, or the right to acquire beneficial
ownership or any group shall have been formed which beneficially owns or has the
right to acquire beneficial ownership of 10% or more of the outstanding voting
capital stock of the Company or (v) any combination of the foregoing (other than
the Merger).

“Action” means any action, order, writ, injunction, judgment or decree
outstanding or claim, suit, litigation, proceeding, investigation or dispute.

“Adjustment Escrow Amount” means $2,500,000.

“Affiliate” — as defined in Section 9.12.

“Aggregate Per Option Amount” — as defined in Section 2.3(a).

“Aggregate Per Share Consideration” — as defined in Section 2.1(c).

“Aggregate Per Warrant Amount” — as defined in Section 2.3(b).

“Agreement” — as defined in the preamble of this Agreement.

“Ancillary Agreements” means the Escrow Agreement and the other agreements
contemplated by this Agreement to be entered into on or prior to the Closing
Date, other than the Employee Confirmation Agreements.

“Applicable Accounting Principles” means GAAP applied in a manner consistent
with the preparation of the Balance Sheet.

“Applicable Law” means any statute, law, ordinance, rule or regulation of a
Governmental Authority applicable to the Company, Parent, Merger Sub or any of
their respective assets, as the case may be.

“Arbitration Firm” means Deloitte & Touche LLP (Chicago office) or, if such firm
is unable or unwilling to act, such other nationally recognized independent
public accounting firm as shall be agreed upon by Parent and the Stockholder
Representative in writing.

“Audited Financial Statements” — as defined in Section 5.10(b).

“Balance Sheet” — as defined in Section 3.5.

“Basket” — as defined in Section 7.5(a).

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York are authorized or obligated by Applicable Law or executive
order to close.

“Buyer Agreements” — as defined in Section 4.1.

“Buyer Basket” — as defined in Section 7.6(a).

“Buyer Claims Notice” — as defined in Section 7.7(b)(ii).

“Buyer Indemnitees” — as defined in Section 7.2.

“Certificate of Merger” — as defined in Section 1.2.

“Certificates” — as defined in Section 2.3(a).

“Closing” — as defined in Section 1.3.

“Closing Date” — as defined in Section 1.3.

“COBRA” — as defined in Section 3.11(g).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Share” — as defined in Section 2.1(c).

“Companies” — as defined in Section 7.2.

“Company” — as defined in the preamble of this Agreement.

“Company Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Debt” means all amounts outstanding under the Credit Agreement and all
other Indebtedness of the Company .

“Company’s Knowledge” means the actual knowledge after reasonable inquiry of
Larry D. Greene, Arthur L. Cleary, Daniel F. Harrington, Joseph Lahut, Kevin M.
Sykes, Gary W. Van Scoter, Raymond Huizenga and Scott R. Schinlever; provided,
however, that, for purposes of Section 3.5(b), “Company’s Knowledge” shall be
limited to the actual knowledge of such individuals.

“Confidentiality Agreement” — as defined in Section 5.2(b).

“Credit Agreement” means a Credit and Guaranty Agreement by and among VUTEk,
Inc., its Subsidiaries party thereto from time to time including Inkware LLC as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Credit
Partners L.P. as Lead Arranger, Sole Book Runner and Syndication Agent and
General Capital Corporation as Administrative Agent and as Collateral Agent,
dated June 25, 2004.

“Current Assets” means, as of any date, the consolidated current assets of the
Company and the Subsidiaries, which current assets shall include only the assets
which would be classified as current assets under GAAP.

“Current Liabilities” means, (i) as of any date, the consolidated current
liabilities of the Company and the Subsidiaries, which current liabilities shall
include only the liabilities which would be classified as current liabilities
under GAAP and (ii) for purposes of preparing the Working Capital Statement and
calculating Final Working Capital, shall include any Seller Expense which
remains unpaid as of the Closing Date at the time the Seller Expenses are paid
under Section 2.2.

“Damages” means any damage, claim, loss, cost, Tax, diminution or reduction of
Tax attributes, liability or expense, including, without limitation, court
costs, expenses of investigation and reasonable attorneys’ fees and expenses,
diminution of value, lost profits, response action, removal action or remedial
action, but shall exclude any punitive damages.

“DGCL” — as defined in the recitals to this Agreement.

“Disclosure Schedule” — as defined in the introductory paragraph to Article III.

“Dissenting Shares” — as defined in Section 2.1(d).

“Dispute Period” — as defined in Section 7.7(b).

“Dispute Notice” — as defined in Section 7.7(b).

“Downward Adjustment Amount” — as defined in Section 2.6(d).

“DuPont Litigation” means the lawsuit entitled E.I. DuPont and NeMours and Co.
v. VUTEk, Inc., (Case No. 04C- 07-078 MMJ, Superior Court of the State of
Delaware in and for New Castle County) and any other lawsuit or proceeding
brought by E.I. DuPont and NeMours and Co. and/or its Affiliates against Parent,
the Company, the Surviving Corporation or any of their Affiliates alleging the
same, or a substantially similar, set of facts as alleged in such case.

“Effective Time” — as defined in Section 1.2.

“Employee Confirmation Agreement” means an employee confirmation agreement in
the form attached hereto as Exhibit 8.1(f)(i) or an employment agreement in the
form attached hereto as Exhibit 8.1(f)(ii).

“Encumbrance” means any claim, lien, pledge, option, charge, easement, unpaid
Tax assessment, security interest, deed of trust, mortgage, right-of-way,
encroachment, building or use restriction, conditional sales agreement,
encumbrance or other right of third parties, whether voluntarily incurred or
arising by operation of law, and includes any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof.

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code or Order and any legally enforceable judicial
or administrative interpretation thereof, including (i) the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), the Emergency
Planning and Community Right-To-Know Act, the Solid Waste Disposal Act, the
Resource Conservation and Recovery Act, the Clean Air Act, the Water Pollution
Control Act, the Toxic Substances Control Act, the Hazardous Materials
Transportation Act, and the Occupational Safety and Health Act, each as amended
and supplemented, and any regulations promulgated pursuant to such laws, and any
analogous state or local statutes or regulations, and (ii) any judicial or
administrative Order, permit or authorization, in each case having the force and
effect of law, relating to the pollution, protection, investigation or
restoration of the environment, health and safety as affected by the environment
or natural resources, including, without limitation, those relating to the use,
handling, presence, transportation, treatment, storage, disposal, release,
threatened release or discharge of Hazardous Materials or noise, odor, wetlands,
pollution or contamination.

“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any entity, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable therefor.

“Equityholders” means the Stockholders, Optionholders and Warrantholders.

“ERISA” — as defined in Section 3.11(a).

“ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with, or otherwise required
to be aggregated with, the Company pursuant to Sections 414(b), (c), (m) or
(o) of the Code.

“Escrow Agent” means JP Morgan Chase Bank, N.A.

“Escrow Agreement” means an agreement by and among Parent, the Escrow Agent and
the Stockholders Representative substantially in the form of Exhibit 2.2,
executed and delivered at the Closing.

“Escrow Claim” — as defined in Section 7.7(b)(i)(1).

“Escrow Claim Notice” — as defined in Section 7.7(b)(i)(1).

“Final Working Capital” — as defined in Section 2.6(a).

“Financial Statements” — as defined in Section 3.5.

“GAAP” — as defined in Section 3.5.

“Garcia Litigation” means the lawsuit entitled Veda Marie Garcia, et al., v.
Allied Diagnostics Imaging Resources, et al. (Case No. BC310867, Superior Court
of the State of California for the County of Los Angeles) and any other lawsuit
or proceedings brought by Veda Marie Garcia or her heirs, successors or assigns
against Parent, the Company, the Surviving Corporation or any of their
Affiliates alleging the same, or a substantially similar set of facts as alleged
in such case.

“Governmental Approval” means any consent, approval, order, or authorization of,
or registration, declaration or filing with any Governmental Authority.

“Governmental Authority” means any government or political subdivision, whether
federal, state, local or foreign, or any agency or instrumentality of any such
government or political subdivision, or any federal, state, local or foreign
court or arbitrator.

“Hazardous Materials” means (i) any petroleum, petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials or
polychlorinated biphenyls or (ii) any chemical, material or other substance
defined or regulated as toxic or hazardous or as a pollutant or contaminant or
waste under any applicable Environmental Law.

“Hazardous Substances” — as defined in Section 3.16.

“HIPAA” — as defined in Section 3.11(f).

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“HSR Filing” — as defined in Section 5.6.

“Indebtedness” means, without duplication, all indebtedness of the Company and
the Subsidiaries for borrowed money or in the form of deferred consideration
related to the purchase of any capital asset, including any amount due under any
earn-out or contingent payment arrangement, together with all accrued interest
thereon, all liabilities under all capital leases, retroactive insurance premium
obligations, interest rate swap and hedging obligations, if any, and all other
indebtedness under derivatives, swap or exchange agreements, letter of credit
reimbursement agreements and other obligation for any guaranty of the
indebtedness of any other Person, together with all accrued interest thereon,
and in each such case all premiums, penalties, breakage costs, unwind costs,
fees, termination costs, redemption costs, expenses and other charges with
respect to any thereof.

“Indemnity Escrow Amount” means $15,000,000.

“Intellectual Property” — as defined in Section 3.9(b).

“IRS” — as defined in Section 3.11(b).

“Key Employees” the individuals set forth in Section 8.1(f) of the Disclosure
Schedule.

“Letter of Transmittal” — as defined in Section 2.4(a).

“Licenses-In” — as defined in Section 3.9(a).

“Liens” means, with respect to any specified asset, any and all liens, claims,
encumbrances, options, pledges and security interests thereon except for
Permitted Liens and, with respect to Real Property, Real Estate Permitted Liens.

“Majority-in-Interest” — as defined in Section 9.2(b).

“Material Adverse Effect” means any materially adverse effect on or material
adverse change with respect to (a) the business, operations, assets,
liabilities, condition (financial or otherwise), or results of operations of the
Company and the Subsidiaries taken as a whole, other than effects or changes:
(i) resulting from general economic conditions or the financial or securities
markets generally; (ii) occurring generally in the Company’s industry;
(iii) resulting from the transactions contemplated by this Agreement or the
announcement to third parties and the public of the transactions contemplated by
this Agreement; (iv) resulting from changes in laws or GAAP after the date
hereof; or (v) resulting from an outbreak or escalation of hostilities involving
any country where the Company does business, the declaration by any country
where the Company does business of a national emergency or war, or the
occurrence of any acts of terrorism and any actions or reactions thereto or
(b) the right or ability of the Company to consummate any of the transactions
contemplated by this Agreement without material delay.

“Material Contract” — as defined in Section 3.13.

“Merger” — as defined in the recitals of this Agreement.

“Merger Consideration” means (i) the sum of (a) $281,000,000, (b) the sum of all
of the exercise prices for all of the Options (other than the Tranche B Options)
and Warrants and (c) the Working Capital Overage, if any, minus (ii) the sum of
(a) the aggregate amount of Company Debt outstanding immediately prior to the
Effective Time, (b) the Seller Expenses to the extent unpaid prior to the
Closing Date, (c) the Working Capital Underage, if any, (d) the Adjustment
Escrow Amount and (e) the Indemnity Escrow Amount.

“Merger Sub” — as defined in the preamble of this Agreement.

“Merger Sub Common Stock” — as defined in Section 2.1(a).

“Net Working Capital” means, at any date, the excess of (i) all Current Assets
as of such date, over (ii) all Current Liabilities as of such date.

“Nonqualified Stock Option Plan” means the Nonqualified Stock Option Plan of the
Company, as approved by the Company’s board of directors on April 24, 2000.

“Notice of Disagreement” — as defined in Section 2.6(b).

“Option” means each option or other right, issued and outstanding immediately
prior to the Effective Time, to purchase Company Common Stock, granted under any
Option Plan.

“Option Consideration” — as defined in Section 2.3(a).

“Option Plan” means any stock option plan or agreement of the Company, including
the Nonqualified Stock Option Plan, the Company’s Tranche A Agreement and
Tranche B Agreement, and the Stock Option Agreements of Arthur Cleary, Gerald
O’Neil and Douglas Keslin, each dated April 18, 2000.

“Optionholders” means the holders of the Options.

“Order” means any award, decision, judgment, injunction, order, ruling subpoena,
decree or verdict entered, issued, made or rendered by any Governmental
Authority.

“Outside Date” — as defined in Section 7.1(b).

“Parent” — as defined in the preamble of this Agreement.

“Payment Certificate” — as defined in Section 2.2.

“Payoff Letters” means the letter or letters provided by the lender or lenders
under the Company Debt in connection with the repayment thereof at the Effective
Time as contemplated by Section 2.2.

“PBGC” — as defined in Section 3.11(i).

“Pension Plan” — as defined in Section 3.11(a).

“Per Option Amount” — as defined in Section 2.3(a).

“Per Share Amount” means the quotient obtained by dividing (a) the Merger
Consideration, by (b) the aggregate number of shares of Company Common Stock,
Options (other than the Tranche B Options) and Warrants outstanding immediately
prior to the Effective Time.

“Per Share Portion” means, for each Common Share, Option (other than the Tranche
B Options) or Warrant, the quotient obtained by dividing (a) one, by (b) the
aggregate number of Common Shares, Options (other than the Tranche B Options)
and Warrants outstanding immediately prior to the Effective Time.

“Per Warrant Amount” as defined in Section 2.3(b).

“Permitted Liens” means (i) mechanics’, carriers’, or workmen’s, repairmen’s or
similar Liens arising or incurred in the ordinary course of business; (ii) Liens
for taxes, assessments and any other governmental charges which are not due and
payable or which may hereafter be paid without penalty or which are being
contested in good faith by appropriate proceedings; (iii) other imperfections of
title or encumbrances, if any, which imperfections of title or other
encumbrances, individually or in the aggregate, do not materially impair the use
or value of the property to which they relate; (iv) any other Liens that will be
terminated at or prior to Closing in accordance with this Agreement; and
(v) Liens relating to the operating leases of equipment set forth on
Section 3.13(g) of the Disclosure Schedule.

“Person” — as defined in Section 9.12.

“Personal Property” — as defined in Section 3.7(a).

“Plan” and “Plans” — as defined in Section 3.11(a).

“Post-Closing Tax Period” — as defined in Section 7.7(c).

“Product Liability” means any property damage or bodily injury arising as a
result of the intended or any foreseeable use of products manufactured, sold or
distributed by the Company.

“Proportionate Percentage” means, for each Equityholder who is a signatory to
this Agreement for purposes of Article VII, the quotient obtained by dividing
(a) the aggregate number of Common Shares, Options (other than the Tranche B
Options)and Warrants held by such Equityholder immediately prior to the
consummation of the transactions contemplated hereby, by (b) the aggregate
number of Common Shares, Options (other than the Tranche B Options) and Warrants
held by all Equityholders who are signatories to this Agreement for purposes of
Article VII immediately prior to the consummation of the transactions
contemplated hereby.

“Proprietary Rights” means all (i) U.S. and foreign patents and patent
applications and disclosures relating thereto (and any patents that issue as a
result of those patent applications), and any renewals, reissues,
reexaminations, extensions, continuations, continuations-in-part, divisions and
substitutions relating to any of the patents and patent applications, as well as
all related foreign patent and patent applications that are counterparts to such
patents and patent applications, (ii) U.S. and foreign trademarks, service
marks, trade dress, logos, trade names and corporate names and the goodwill
associated therewith and registrations and applications for registration
thereof, (iii) U.S. and foreign copyrights and rights under copyrights,
including moral rights, and registrations and applications for registration
thereof, (iv) U.S. and foreign mask work rights and registrations and
applications for registration thereof, (v) Trade Secrets, (f) URL and domain
name registrations, (vi) inventions (whether or not patentable) and improvements
thereto, (vii) all works of authorship (whether or not copyrightable),
(viii) all Software, (ix) all claims and causes of action arising out of or
related to infringement or misappropriation by any of the foregoing, (x) other
proprietary rights, (xi) copies and tangible embodiments thereof (in whatever
form or medium) and (xii) licenses (whether or not labeled as such) from third
parties granting any rights with respect to any of the foregoing.

“Real Estate Permitted Liens” means:

(i) All building codes and zoning ordinances and other laws, ordinances,
regulations, rules, orders or determinations of any federal, state, county,
municipal or other Governmental Authority heretofore, now or hereafter enacted,
made or issued by any such Governmental Authority affecting the Real Property,
or any portion thereof, which do not impair in any material respect the use of
the Real Property to which they relate;

(ii) All easements, rights-of-way, servitudes, covenants, conditions,
restrictions, reservations, licenses, agreements, imperfections of title and
other similar matters which do not impair in any material respect the use of the
Real Property to which they relate;

(iii) All electric power, telephone, gas, sanitary sewer, storm sewer, water,
steam, compressed air and other utility lines, pipelines, service lines and
similar facilities now located on, over or under the Real Property, and all
licenses, easements, flowage rights, rights-of-way and other similar agreements
relating thereto granted in the ordinary course of business which do not impair
in any material respect the use of the Real Property to which they relate;

(iv) The liens of taxes and assessments not yet due and payable or which may
hereafter be paid without penalty or which are being contested in good faith by
appropriate proceedings;

(v) All existing public and private roads and streets (whether dedicated or
undedicated), and all railroad lines and rights-of-way affecting the Real
Property;

(vi) The Real Property Leases;

(vii) Mechanics’, carriers’, or workmen’s repairmen’s or similar Liens arising
or incurred in the ordinary course of business; and

(viii) Any Liens that will be terminated at or prior to Closing in accordance
with this Agreement.

“Real Property” — as defined in Section 3.8(a).

“Real Property Lease” — as defined in Section 3.8(a).

“Reserve Shares” — as defined in Section 2.3(c).

“Secretary of State” — as defined in Section 1.2.

“Seller Agreements” — as defined in Section 3.1.

“Seller Claims Notice” — as defined in Section 7.7(a).

“Seller Indemnitees” — as defined in Section 7.3.

“Seller Expenses” means all costs, fees and expenses incurred by the Company in
connection with the consummation of the transactions contemplated hereby,
including, without limitation, any brokerage fees, commissions, finders’ fees or
financial advisory fees and the fees and expenses of Kaye Scholer LLP and
American Securities Capital Partners, L.P.

“Software” means computer software, programs and databases in any form,
including Internet web sites, web content and links, source code, executable
code, tools, developers kits, utilities, graphical user interfaces, menus,
images, icons, and forms, and all versions, updates, corrections, enhancements
and modifications thereof, and all related documentation, developer notes,
comments and annotations related thereto.

“Stockholder Representative” — as defined in Section 8.2.

“Stockholders” means the holders of the Company Common Stock.

“Straddle Period” — as defined in Section 5.9(b).

“Subsidiaries” — as defined in Section 3.3.

“Surviving Corporation” — as defined in Section 1.1.

“Surviving Corporation Common Stock” — as defined in Section 2.1(a).

“Target Working Capital” means $25,460,000.

“Tax” (including “Taxes”) means all U.S. federal, state, local, non-U.S. and
other net income, gross income, gross receipts, sales, use ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes of any kind whatsoever, together with any interest and any
penalties, additions to tax or additional amounts with respect thereto.

“Tax Return” means any return, declaration, report, claim for refund, statement,
information return or statement or other document required to be filed with
respect to Taxes including any schedule thereto, and including any amendment
thereof.

“Third Party Claim” — as defined in Section 7.7(c).

“Trade Secrets” means all trade secrets and confidential business information
(including ideas, formulas, compositions, know-how, research and development
information, software, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial, marketing and business data,
pricing and cost information, business and marketing plans marketing mailing and
e-mail lists, and customer and supplier mailing and e-mail lists and
information).

“Tranche B Options” means the Options granted to Arthur L. Cleary and Joseph
Lahut under the Company’s Tranche B Option Plan.

“Upward Adjustment Amount” — as defined in Section 2.6(e).

“WARN Act” — as defined in Section 3.15.

“Warrant” means each warranty to purchase Company Common Stock, in each case
issued and outstanding immediately prior to the Effective Time.

“Warrant Consideration” — as defined on Section 2.3(b).

“Warrantholder” means a holder of a Warrant.

“Welfare Plan” — as defined in Section 3.11(a).

“Working Capital Estimate” — as defined in Section 2.5.

“Working Capital Overage” — as defined in Section 2.5.

“Working Capital Statement” — as defined in Section 2.6(a).

“Working Capital Underage” — as defined in Section 2.5.

3

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

          VUTEK, INC.     By:   /s/ Larry D. Green

 
             

 
       
 
  Name:   Larry D. Green
 
       
 
  Title:   Chief Executive Officer
 
        ELECTRONICS FOR IMAGING, INC.

 
        By:   /s/ Guy Gecht

 
             

 
       
 
  Name:   Guy Gecht
 
       
 
  Title:   Chief Executive Officer
 
        EFI MERGER SUB, INC.

 
        By:   /s/ Joseph Cutts

 
             

 
       
 
  Name:   Joseph Cutts
 
       
 
  Title:   President / Chief Executive Officer
 
       

4

The undersigned hereby agrees to serve as the Stockholder Representative in
connection with the Merger Agreement by and among VUTEk, Inc., Electronics For
Imaging, Inc. and EFI Merger Sub, Inc., dated as of April 14, 2005, and the
Escrow Agreement, dated as of the Closing Date, by and among VUTEk, Inc.,
Electronics For Imaging, Inc. and JP Morgan Chase Bank, N.A., as escrow agent,
and hereby agrees to act and perform its obligations thereunder.

          ASP VUTEK L.L.C.     By:   /s/ Michael G. Fisch

 
             

 
       
 
  Name:   Michael G. Fisch
 
       
 
  Title:   President of American Securities
Capital Partners GP Corp., the
general partner of American
Securities Capital Partners, L.P.,
the managing member of ASP VUTEK
L.L.C.
 
       

5

The undersigned Equityholder hereby agrees to the provisions of Article VII of
the Merger Agreement, dated as of April 14, 2005 (the “Merger Agreement”) by and
among VUTEk, Inc., Electronics For Imaging, Inc. and EFI Merger Sub, Inc. and
hereby agrees to become a party to the Merger Agreement for purposes of
Article VII only.

EQUITYHOLDER,

          ASP VUTEK L.L.C.     By:   /s/ Michael G. Fisch

 
             

 
       
 
  Name:   Michael G. Fisch
 
       
 
  Title:   President of American Securities
Capital Partners GP Corp., the
general partner of American
Securities Capital Partners, L.P.,
the managing member of ASP VUTEK
L.L.C.
 
       

6